Exhibit 10.1

OFFICE LEASE

This Office Lease (this “Lease”), dated as of the date set forth in Section 1.1,
is made by and between CA-THE CONCOURSE LIMITED PARTNERSHIP, a Delaware limited
partnership (“Landlord”), and INVENSENSE, INC., a Delaware corporation
(“Tenant”). The following exhibits are incorporated herein and made a part
hereof: Exhibits A-1, A-2, A-3, A-4 and A-5 (Outlines of Suites 150, 200, 300,
400 and 500); Exhibit B (Work Letter); Exhibit C (Form of Confirmation Letter);
Exhibit D (Rules and Regulations); Exhibit E (Judicial Reference); Exhibit F
(Additional Provisions); Exhibit F-1 (Tenant’s Monument Signage); Exhibit F-2
(Tenant’s Building Signage); Exhibit G (Certain Common Areas); Exhibit H
(Hazardous Materials Disclosure Certificate); and Exhibit I (Reserved Parking
Spaces).

 

1 BASIC LEASE INFORMATION.

 

 

1.1    Date:

   May 16, 2013  

1.2    Premises.

    

1.2.1     “Building”:

   1745 Technology Drive, San Jose, California 95110, commonly known as The
Concourse VI.  

1.2.2     “Premises”:

  

Subject to Section 2.1.1, 129,795 rentable square feet of space consisting of
(i) 13,904 rentable square feet located on the 1st floor of the Building and
commonly known as Suite 100, the outline and location of which is set forth in
Exhibit A-1; (ii) 27,820 rentable square feet located on the 2nd floor of the
Building and commonly known as Suite 200, the outline and location of which is
set forth in Exhibit A-2; (iii) 29,357 rentable square feet located on the 3rd
floor of the Building and commonly known as Suite 300, the outline and location
of which is set forth in Exhibit A-3; (iv) 29,357 rentable square feet located
on the 4th floor of the Building and commonly known as Suite 400, the outline
and location of which is set forth in Exhibit A-4, and consisting of (a) 14,679
rentable square feet designated on Exhibit A-4 as “Suite 400A” (“Suite 400-A”)
and (b) 14,678 rentable square feet designated on Exhibit A-4 as “Suite 400B”
(“Suite 400-B”); and (v) 29,357 rentable square feet located on the 5th floor of
the Building and commonly known as Suite 500, the outline and location of which
is set forth in Exhibit A-5, and consisting of (a) 14,679 rentable square feet
designated on Exhibit A-5 as “Suite 500 - Phase I Space” (the “Suite 500 Phase I
Space”), and (b) 14,678 rentable square feet designated on Exhibit A-5 as “Suite
500 - Phase II Space” (the “Suite 500 Phase II Space”). If the Premises include
any floor in its entirety, all corridors and restroom facilities located on such
Floor shall be considered part of the Premises.

 

1.2.3     “Property”:

  

The Building, the parcel(s) of land upon which it is located, and, at Landlord’s
discretion, any parking facilities and other improvements serving the Building
and the parcel(s) of land upon which such parking facilities and other
improvements are located.

 

1.2.4     “Project”:

  

The Property or, at Landlord’s discretion, any project containing the Property
and any other land, buildings or other improvements.

 

1.3    Term

    

1.3.1     Term:

  

The term of this Lease (the “Term”) shall begin on the Commencement Date and
expire on the Expiration Date (or any earlier date on which this Lease is
terminated as provided herein).

 

1



--------------------------------------------------------------------------------

 

1.3.2     “Commencement   Date”:

  

The earlier of (i) the first date on which Tenant conducts business in the
Premises, or (ii) the date on which Landlord tenders possession of the Premises
to Tenant with the Tenant Improvement Work (defined in Exhibit B) and the
Additional Landlord Work (defined in Exhibit B) Substantially Complete (defined
in Exhibit B), which is anticipated to be August 1, 2013.

 

1.3.3     “Expiration Date”:

  

The last day of the 77th full calendar month beginning on or after the
Commencement Date.

 

1.4    “Base Rent”:

  

 

 

Period During

Term

  

Monthly Base

Rent Per
Rentable Square
    Foot (rounded to    
the nearest

1000th of a

dollar)

   Monthly
Installment
    of Base Rent    

Commencement Date

through last day of 12th full

calendar month of Term

   $1.177    $152,824.15

13th through 18th full

calendar months of Term

   $1.714    $222,470.17

19th through 24th full

calendar months of Term

   $1.965    $254,984.15

25th through 36th full

calendar months of Term

   $2.281    $296,062.39

37th through 48th full

calendar months of Term

   $2.349    $304,888.45

49th through 60th full

calendar months of Term

   $2.420    $314,103.90

61st full calendar month of

Term through Expiration

Date

   $2.492    $323,449.14

Notwithstanding the foregoing:

(a)    if, at any time before the first day of the 13th full calendar month of
the Term, Tenant conducts business operations in all or any portion of Suite
400-A, then during the period beginning on the first day of such business
operations and ending on the last day of the 12th full calendar month of the
Term, the total amount of monthly Base Rent payable for the Premises shall be
increased by an amount equal to $31,559.85 per month (and the amount of monthly
Base Rent per rentable square foot of the Premises payable hereunder shall be
increased accordingly);

(b)    if, at any time before the first day of the 13th full calendar month of
the Term, Tenant conducts business operations in all or any portion of Suite
400-B, then during the period beginning on the first day of such business
operations and ending on the last day of the 12th full calendar month of the
Term, the total amount of monthly Base Rent payable for the Premises shall be
increased by an amount equal to $31,557.70 per month (and the amount of monthly
Base Rent per rentable square foot of the Premises payable hereunder shall be
increased accordingly);

(c)    if, at any time before the first day of the 19th full calendar month of
the Term, Tenant conducts business operations in all or any portion of the Suite
500 Phase I Space, then:

(i)    during the period, if any, beginning on the first day of such business
operations and ending on the last day of the 12th full calendar month of the
Term, the total amount of monthly Base Rent payable for the Premises shall be
increased by an amount equal to $31,559.85 per month (and the amount of monthly
Base Rent per rentable square foot of the Premises payable hereunder shall be
increased accordingly); and

 

2



--------------------------------------------------------------------------------

(ii)    during the period beginning on the later of the first day of such
business operations or the first day of the 13th full calendar month of the Term
and ending on the last day of the 18th full calendar month of the Term, the
total amount of monthly Base Rent payable for the Premises shall be increased by
an amount equal to $32,513.99 per month (and the amount of monthly Base Rent per
rentable square foot of the Premises payable hereunder shall be increased
accordingly); and

(d)    if, at any time before the first day of the 25th full calendar month of
the Term, Tenant conducts business operations in all or any portion of the Suite
500 Phase II Space, then:

(i)    during the period, if any, beginning on the first day of such business
operations and ending on the last day of the 12th full calendar month of the
Term, the total amount of monthly Base Rent payable for the Premises shall be
increased by an amount equal to $31,557.70 per month (and the amount of monthly
Base Rent per rentable square foot of the Premises payable hereunder shall be
increased accordingly); and

(ii)    during the period beginning on the later of the first day of such
business operations or the first day of the 13th full calendar month of the Term
and ending on the last day of the 24th full calendar month of the Term, the
total amount of monthly Base Rent payable for the Premises shall be increased by
an amount equal to $32,511.77 per month (and the amount of monthly Base Rent per
rentable square foot of the Premises payable hereunder shall be increased
accordingly).

Solely for purposes of this Section 1.4, (a) Tenant shall not be deemed to
conduct business operations in any space on the fourth (4th) or fifth
(5th) floor of the Building solely by reason of Tenant’s storage of furniture in
such space; and (b) Tenant shall not be deemed to conduct business operations on
the fourth (4th) floor of the Building solely by reason of Tenant’s operation of
a lab and/or servers on such floor provided that the space used for such purpose
does not exceed 2,000 rentable square feet.

Notwithstanding the foregoing provisions of this Section 1.4, Tenant shall be
entitled to an abatement of all Base Rent for the first five (5) full calendar
months of the Term.

 

 

1.5    “Management Fee”:

  

A monthly fee equal to 2% of the sum of (a) the monthly installment of Base Rent
payable hereunder, plus (b) the monthly installment of Additional Rent (defined
in Section 3) for Expenses (defined in Section 4.2.2) and Taxes (defined in
Section 4.2.3) payable hereunder. Notwithstanding any contrary provision hereof,
the Management Fee shall not be reduced by reason of any abatement of Base Rent
or Monthly Rent (defined in Section 3) hereunder.

 

3



--------------------------------------------------------------------------------

 

1.6    “Tenant’s Share”:

  

Subject to Sections 1.7 and 7.1.2.B, the percentage obtained by dividing the
rentable square footage of the Premises by 228,310 rentable square feet (i.e.,
the total rentable square footage of the Building); provided, however, that
solely for purposes of calculating Tenant’s Share:

 

(a)    the Premises shall not be deemed to include Suite 400-A until the date
(the “Suite 400-A Adjustment Date”) that is the earlier of (i) the first day of
the 13th full calendar month of the Term, or (ii) the first day on which Tenant
conducts business operations in all or any portion of Suite 400-A;

 

(b)    the Premises shall not be deemed to include Suite 400-B until the date
(the “Suite 400-B Adjustment Date”) that is the earlier of (i) the first day of
the 13th full calendar month of the Term, or (ii) the first day on which Tenant
conducts business operations in all or any portion of Suite 400-B;

 

(c)    the Premises shall not be deemed to include the Suite 500 Phase I Space
until the date (the “Suite 500 Phase I Space Adjustment Date”) that is the
earlier of (i) the first day of the 19th full calendar month of the Term, or
(ii) the first day on which Tenant conducts business operations in all or any
portion of the Suite 500 Phase I Space; and

 

(d)    the Premises shall not be deemed to include the Suite 500 Phase II Space
until the date (the “Suite 500 Phase II Space Adjustment Date”) that is the
earlier of (i) the first day of the 25th full calendar month of the Term, or
(ii) the first day on which Tenant conducts business operations in all or any
portion of the Suite 500 Phase II Space.

 

Accordingly, Tenant’s Share shall be 31.1335%; provided, however, that:

 

(a)    during the period beginning on the Suite 400-A Adjustment Date and ending
on the last day of the 24th full calendar month of the Term, Tenant’s Share
shall be increased by an amount equal to 6.4294%;

 

(b)    during the period beginning on the Suite 400-B Adjustment Date and ending
on the last day of the 24th full calendar month of the Term, Tenant’s Share
shall be increased by an amount equal to 6.4290%;

 

(c)    during the period beginning on the Suite 500 Phase I Space Adjustment
Date and ending on the last day of the 24th full calendar month of the Term,
Tenant’s Share shall be increased by an amount equal to 6.4294%;

 

(d)    during the period beginning on the Suite 500 Phase II Space Adjustment
Date and ending on the last day of the 24th full calendar month of the Term,
Tenant’s Share shall be increased by an amount equal to 6.4290%; and

 

(e)    from and after the first day of the 25th full calendar month of the Term,
Tenant’s Share shall be 56.8503%.

 

4



--------------------------------------------------------------------------------

     

Solely for purposes of this Section 1.6, (a) Tenant shall not be deemed to
conduct business operations in any space on the fourth (4th) or fifth
(5th) floor of the Building solely by reason of Tenant’s storage of furniture in
such space; and (b) Tenant shall not be deemed to conduct business operations on
the fourth (4th) floor of the Building solely by reason of Tenant’s operation of
a lab and/or servers on such floor provided that the space used for such purpose
does not exceed 2,000 rentable square feet.

 

Notwithstanding anything to the contrary in the foregoing provisions of this
Section 1.6, if, at any time before the first day of the 13th full calendar
month of the Term, (a) Tenant uses any portion of Suite 400-A for operation of a
lab and/or servers but is not then otherwise conducting (and has not otherwise
previously conducted) business operations in Suite 400-A as hereinabove
described, or (b) Tenant uses any portion of Suite 400-B for operation of a lab
and/or servers but is not then otherwise conducting (and has not otherwise
previously conducted) business operations in Suite 400-B as hereinabove
described, then Tenant’s Share shall be increased by an amount equal to 0.0088%.

 

5



--------------------------------------------------------------------------------

 

1.7        “Permitted Use”:

  

General office use or any other use that: (a) is limited to design, research and
development, engineering, and the operation of electronic labs; (b) is legally
permitted; (c) is not a retail use; (d) does not generate (i) foot traffic
exceeding that normally associated with general office use, (ii) any noise or
odor detectable outside the Premises that is not normally associated with
general office use, (iii) any burden on any Building system exceeding that
normally associated with general office use, or (iv) any risk to the Building or
to the safety or health of its occupants that materially exceeds that normally
associated with general office use; (e) does not adversely affect Landlord’s
insurance coverage (other than by causing an increase in Landlord’s insurance
premiums, in which event Tenant’s Share with respect to such increase shall be
100%, notwithstanding Section 1.6); (f) does not include a wet lab; (g) except
as permitted under Section 26, does not involve the introduction, use, storage
or disposal of any type or quantity of Hazardous Material (defined in
Section 26.1.1(a)) not customarily associated with general office use; and (h)
in all other material respects is consistent with a first-class office building.
Landlord acknowledges that no Tenant-Insured Improvement (defined in Section
10.2.2) that is described with reasonable specificity in the Approved Space Plan
(defined in Section 2.3 of Exhibit B) shall be deemed to violate the Permitted
Use.

 

1.8.       “Security Deposit”:

  

$436,370.79, as more particularly described in Section 21.

 

Prepaid Base Rent:

  

$152,824.15, as more particularly described in Section 3.

 

Prepaid Additional Rent:

  

$63,580.47, as more particularly described in Section 3.

 

1.9        Parking:

  

The Applicable Number (defined below) of unreserved parking spaces, at the rate
of $0.00 per space per month. As used in this Section 1.9, “Applicable Number”
means, at any time, the number obtained by multiplying (a) the ratio of three
(3) per 1,000 rentable square feet, by (b) the rentable square footage of the
Premises, and rounding down to the nearest whole number.

 

10 reserved parking spaces in the location shown on Exhibit I, at the rate of
$0.00 per space per month.

 

1.10      Address of Tenant:

  

Before the Commencement Date:

 

1197 Borregas Avenue

Sunnyvale, California 94089

Attention: Alan Krock, CFO

 

From and after the Commencement Date: the Premises.

 

6



--------------------------------------------------------------------------------

 

1.11      Address of Landlord:

  

CA-The Concourse Limited Partnership

c/o Equity Office

1740 Technology Drive, Suite 150

San Jose, California 95110

Attention: Concourse Property Manager

    

with copies to:

 

Equity Office

2655 Campus Drive, Suite 100

San Mateo, California 94403

Attn: Managing Counsel

    

and

 

Equity Office

Two North Riverside Plaza

Suite 2100

Chicago, IL 60606

Attn: Lease Administration

 

1.12      Broker(s):

  

Cushman & Wakefield of California, Inc., a California corporation (“Tenant’s
Broker”), representing Tenant, and CBRE, Inc., a Delaware corporation
(“Landlord’s Broker”), representing Landlord.

 

1.13      Building HVAC Hours  and Holidays:

  

“Building HVAC Hours” means 8:00 a.m. to 6:00 p.m., Monday through Friday,
excluding the day of observation of New Year’s Day, Presidents Day, Memorial
Day, Independence Day, Labor Day, Thanksgiving Day, Christmas Day, and, at
Landlord’s reasonable discretion, any other locally or nationally recognized
holiday that is observed by other Comparable Buildings (defined in Section
25.10) (collectively, “Holidays”).

 

1.14      “Transfer Radius”:

  

None.

 

1.15      “Tenant  Improvements”:

  

Defined in Exhibit B, if any.

 

1.16      “Guarantor”:

  

None.

 

2 PREMISES AND COMMON AREAS.

 

  2.1 The Premises.

2.1.1    Subject to the terms hereof, Landlord hereby leases the Premises to
Tenant and Tenant hereby leases the Premises from Landlord. Landlord and Tenant
acknowledge that the rentable square footage of the Premises is as set forth in
Section 1.2.2 and the rentable square footage of the Building is as set forth in
Section 1.6. At any time Landlord may deliver to Tenant a notice substantially
in the form of Exhibit C, as a confirmation of the information set forth
therein. Tenant shall execute and return (or, by notice to Landlord, reasonably
object to) such notice within 10 business days after receiving it.

2.1.2    Except as expressly provided herein (including in Exhibit B), the
Premises are accepted by Tenant in their configuration and condition existing on
the date hereof, without any obligation of Landlord to perform or pay for any
alterations to the Premises, and without any representation or warranty
regarding the configuration or condition of the Premises, the Building or the
Project or their suitability for Tenant’s business.

2.1.3    Landlord represents and warrants to Tenant that, as of the date hereof,
Landlord has not received written notice from any governmental agency (and
Landlord does not otherwise have actual knowledge, without any duty of inquiry)
that (a) the existing configuration or condition of the Premises violates
applicable Law, (b) any Mold Condition (defined in Section 26.2) currently
exists, or (c) any Mold Event (defined in Section 26.2) has occurred within the
36-month period ending on the date hereof.

 

7



--------------------------------------------------------------------------------

 2.1.4    If, on the Commencement Date, (a) any portion of the roof, the
exterior walls or windows of the Building, the Base Building (other than the
Excluded Elements (defined below)) or the Common Areas fails to operate in
accordance with any applicable design specifications or otherwise is in need of
repair (other than by reason of (i) a Casualty (defined in Section 11) occurring
on the Commencement Date, or (ii) an Act of Tenant (defined in Section 10.1));
or (b) without limiting the preceding clause (a), the roof of the Building is
not water tight or is otherwise in need of repair (other than by reason of (i) a
Casualty occurring on the Commencement Date, or (ii) an Act of Tenant), then
Landlord, at its expense (which shall not be included in Expenses), shall
promptly correct such defect and/or perform such repair. As used herein,
“Excluded Elements” means, collectively, (x) interior lighting (including
switches, light bulbs and ballasts), and (y) HVAC distribution components or
systems (including VAV boxes, ducting, diffusers and distribution lines).

 2.1.5    Landlord represents and warrants to Tenant that, as of the date
hereof, general office use is permitted in the Premises under local zoning laws.

2.2    Common Areas.  Tenant may use, in common with Landlord and other parties
and subject to the Rules and Regulations (defined in Exhibit D), any portions of
the Property (including the Parking Facility (defined in Section 24) and the
common walkways, entrances, corridors, stairways, loading areas and similar
facilities) that are designated from time to time by Landlord for such use (the
“Common Areas”). Without limitation, the Common Areas shall in any event include
a reception area and a shipping-and-receiving area, each substantially as shown
on Exhibit G.

3        RENT.  Tenant shall pay all Base Rent and Additional Rent (defined
below) (collectively, “Rent”) to Landlord or Landlord’s agent, without prior
notice or demand (except as may be expressly provided herein) or any setoff or
deduction, at the place Landlord may designate from time to time, in money of
the United States of America that, at the time of payment, is legal tender for
the payment of all obligations. As used herein, “Additional Rent” means all
amounts, other than Base Rent, that Tenant is required to pay Landlord
hereunder. Monthly payments of Base Rent and monthly payments of Additional Rent
for Expenses (defined in Section 4.2.2), Taxes (defined in Section 4.2.3) and
Management Fees (collectively, “Monthly Rent”) shall be paid in advance on or
before the first day of each calendar month during the Term; provided, however,
that the installment of Base Rent for the first full calendar month for which
Base Rent is payable hereunder and the installment of Additional Rent for
Expenses, Taxes and Management Fees for the first full calendar month for which
such Additional Rent is payable hereunder shall be paid upon Tenant’s execution
and delivery hereof. Except as otherwise provided herein, all other items of
Additional Rent shall be paid within 30 days after Landlord’s request for
payment. Rent for any partial calendar month shall be prorated based on the
actual number of days in such month. Without limiting Landlord’s other rights or
remedies, (a) if any installment of Rent is not received by Landlord or its
designee within five (5) business days after its due date, Tenant shall pay
Landlord a late charge equal to the lesser of (i) 5% of the overdue amount, or
(ii) $500.00 (provided, however, that such late charge shall not apply to any
such delinquency unless either (x) such delinquency is not cured within five
(5) business days after notice from Landlord, or (y) Tenant previously received
notice from Landlord of a delinquency that occurred earlier in the same calendar
year); and (b) any Rent that is not paid within 10 days after its due date shall
bear interest, from its due date until paid, at the lesser of 10% per annum or
the highest rate permitted by Law (defined in Section 5). Except as may be
expressly provided herein, Tenant’s covenant to pay Rent is independent of every
other covenant herein.

 

4

EXPENSES AND TAXES.

4.1        General Terms.  In addition to Base Rent, Tenant shall pay, in
accordance with Section 4.4, for each Expense Year (defined in Section 4.2.1),
an amount equal to the sum of (a) Tenant’s Share of Expenses for such Expense
Year, plus (b) Tenant’s Share of Taxes for such Expense Year. Tenant’s Share of
Expenses and Tenant’s Share of Taxes for any partial Expense Year shall be
prorated based on the number of days in such Expense Year.

4.2        Definitions.  As used herein, the following terms have the following
meanings:

 4.2.1        “Expense Year” means each calendar year in which any portion of
the Term occurs.

 4.2.2        “Expenses” means all commercially reasonable expenses, costs and
amounts that are incurred by Landlord during (or in the case of capital
expenditures, are otherwise allocable hereunder to) any Expense Year because of
or in connection with the ownership, management, maintenance, security, repair,
replacement, restoration or operation of the Property. Expenses shall include,
in each case to the extent commercially reasonable, (i) the cost of supplying
all utilities, the cost of operating, repairing, maintaining and renovating the
utility, telephone, mechanical, sanitary, storm-drainage, and elevator systems,
and the cost of maintenance and service contracts in connection therewith;
(ii) the cost of licenses, certificates, permits and inspections, the cost of
contesting any Laws that may affect Expenses, and the costs of complying with
any governmentally-mandated transportation-management or similar program;
(iii) the cost of all insurance premiums and deductibles; (iv) the cost of
landscaping and re-lamping; (v) the cost of parking-area operation, repair,
restoration, and maintenance; (vi) fees and costs, including consulting fees,
legal fees and accounting fees, of all third-party contractors and consultants
in connection with the management, operation, maintenance and repair of the
Property; (vii) the fair rental

 

8



--------------------------------------------------------------------------------

value of any management office space, to the extent reasonably allocable to the
Property; (viii) wages, salaries and other compensation, expenses and benefits,
including taxes levied thereon, of all persons engaged in the operation,
maintenance and security of the Property, and costs of training, uniforms, and
employee enrichment for such persons, in each case to the extent reasonably
allocable to the Property; (ix) the costs of operation, repair, maintenance and
replacement of all systems and equipment (and components thereof) of the
Property; (x) the cost of janitorial, alarm, security and other services,
replacement of wall and floor coverings, ceiling tiles and fixtures in Common
Areas, maintenance and replacement of curbs and walkways, repair to roofs and
re-roofing; (xi) rental or acquisition costs of supplies, tools, equipment,
materials and personal property used in the maintenance, operation and repair of
the Property (provided, however, that if any of such supplies, tools, equipment,
materials or personal property (a) would be deemed a capital expenditure under
generally accepted accounting principles, (b) is not needed in connection with
normal repairs and maintenance of permanent systems, and (c) either (1) is not
used in providing janitorial services or similar services, or (2) is affixed to
the Building, then the determination of whether the rental or acquisition cost
of such item may be included in Expenses shall be governed by clause
(xii) below); (xii) the cost of capital improvements or any other items that are
(A) intended to effect economies in the operation or maintenance of the
Property, reduce current or future Expenses, or enhance the safety or security
of the Property or its occupants, (B) replacements or modifications of the
nonstructural portions of the Base Building or Common Areas that are reasonably
required to keep the Base Building or Common Areas in good order or condition,
or (C) required under any Law (except to the extent that such Law was in effect
and required the installation of such capital improvements or other items before
the Commencement Date); (xiii) [Intentionally Omitted]; and (xiv) payments
required under any existing or future reciprocal easement agreement,
transportation management agreement, cost-sharing agreement or other covenant,
condition, restriction or similar instrument affecting the Property.

Notwithstanding the foregoing, Expenses shall not include:

(a) capital expenditures not described in clauses (xi) or (xii) above (in
addition, any capital expenditure included in Expenses shall be amortized
(including actual or imputed interest on the amortized cost) over the lesser of
(i) the useful life of the item purchased through such capital expenditure, as
reasonably determined by Landlord, or (ii) the period of time that Landlord
reasonably estimates will be required for any Expense savings resulting from
such capital expenditure to equal such capital expenditure; provided, however,
that any capital expenditure that is included in Expenses solely on the grounds
that it is intended to reduce current or future Expenses shall be so amortized
over the period of time described in the preceding clause (ii));

(b) depreciation;

(c) payments (including principal and interest payments) of mortgage or other
non-operating debts of Landlord;

(d) costs of repairs to the extent Landlord is reimbursed by insurance or
condemnation proceeds;

(e) costs of leasing any portion of the Building, including brokerage
commissions, lease concessions, rental abatements and construction allowances
granted to specific tenants, and costs of constructing tenant improvements or
otherwise renovating, refurbishing or decorating space for specific tenants;

(f) costs of selling, financing or refinancing (including costs of any lawsuit
with any buyer or mortgagee of) all or any portion of the Property;

(g) fines, penalties or interest resulting from late payment of Taxes or
Expenses;

(h) organizational expenses of creating or operating the entity that constitutes
Landlord;

(i) damages paid to Tenant hereunder or to other tenants of the Property under
their respective leases;

(j) costs of services or benefits made available to other tenants of the
Building but not to Tenant;

(k) any expense for which Landlord is entitled to receive reimbursement from a
third party (other than from a tenant of the Building pursuant to its lease),
except to the extent it would not be fiscally prudent to pursue legal action to
recover such expense;

(l) any expense for which Landlord is entitled to be reimbursed by another
tenant of the Building pursuant to its lease (other than through payment of
operating costs or expenses);

(m) fines, penalties or other costs (other than insurance deductibles) resulting
from any violations of Law, negligence or willful misconduct of any tenant of
the Building or of Landlord or any of its employees, agents or contractors;

 

9



--------------------------------------------------------------------------------

(n) attorney’s fees and other expenses incurred in connection with any
negotiation or dispute, other than any dispute that (i) is with a party
providing labor, materials or services the cost of which is included in
Expenses, and (ii) relates to such labor, materials or services;

(o) amounts (other than management fees) paid to Landlord’s affiliates for goods
or services, but only to the extent such amounts exceed the fair market prices
charged for such goods or services by parties having similar skill and
experience;

(p) ground lease rental;

(q) costs resulting from the presence of Hazardous Materials in amounts or
conditions that violate applicable Law, except for costs of routine cleanup
performed as part of the ordinary operation and maintenance of the Property;

(r) wages, salaries, fees or fringe benefits (“Labor Costs”) paid to personnel
of Landlord above the levels of property manager and general manager (provided,
however, that if such individuals provide services directly related to the
operation, maintenance or ownership of the Property that, if provided directly
by a property manager or general manager or his or her general support staff,
would normally be chargeable as an operating expense of a Comparable Building,
then the Labor Costs of such individuals may be included in Expenses to the
extent of the percentage of their time that is spent providing such services to
the Property);

(s) reserves;

(t) advertising, marketing, promotional and entertainment expenses, and costs of
signs in or on the Building identifying the owner of the Building;

(u) costs of purchasing or leasing major sculptures, paintings or other artwork
(as opposed to decorations purchased or leased by Landlord for display in the
Common Areas of the Building);

(v) co-insurance payments;

(w) Landlord’s charitable and political contributions;

(x) costs of curing defects in design or construction (as distinguished from
repair) of the Property;

(y) costs that Landlord is entitled to recover under a warranty, except to the
extent it would not be fiscally prudent to pursue legal action to recover such
costs;

(z) rent for office space occupied by Building management personnel to the
extent (i) such rent exceeds the fair rental value of such office space,
(ii) the size of such office space exceeds 2,000 rentable square feet, or
(iii) such rent is otherwise not reasonably allocable to the Premises;

(aa) insurance deductibles other than (a) earthquake insurance deductibles up to
the amount (the “Annual Limit”) of 0.5% of the total insurable value of the
Property per occurrence (provided, however, that, notwithstanding any contrary
provision hereof, if, for any occurrence, the earthquake insurance deductible
exceeds the Annual Limit, then, after such deductible is included (up to the
Annual Limit) in Expenses for the applicable Expense Year, such excess may be
included (up to the Annual Limit) in Expenses for the immediately succeeding
Expense Year, and any portion of such excess that is not so included in Expenses
for such immediately succeeding Expense Year may be included (up to the Annual
Limit) in Expenses for the next succeeding Expense Year, and so on with respect
to each Expense Year; provided further, however, that in no event shall the
portions of such deductible that are included in Expenses for any one or more
Expense Years exceed, in the aggregate, 5.0% of the total insurable value of the
Property), and (b) any other insurance deductibles up to $50,000.00 per
occurrence;

(bb) costs incurred before the last day of the sixth (6th) month of the Term to
repair any defect in the Base Building (other than Excluded Elements) or the
roof of the Building, excluding any repair made necessary by (i) any Act of
Tenant, or (ii) any Casualty occurring on or after the Commencement Date;

(cc) the Management Fee or any other management fee (it being agreed that, as
used herein, “management fee” does not include any costs – such as salaries,
hourly labor costs, and telephone bills – that would customarily be reimbursed
to the manager under a third-party management agreement);

(dd) costs resulting from a Taking (defined in Section 13);

(ee) insurance premiums or deductibles other than for (i) insurance that
Landlord is required to maintain under this Lease; (ii) earthquake and terrorism
insurance; and (iii) any other insurance that is generally maintained by owners
of Comparable Buildings;

 

10



--------------------------------------------------------------------------------

(ff) any increase in insurance premiums resulting from use of the Building other
than for general office use;

(gg) costs and expenses (including attorneys’ fees and costs of settlement,
judgments and payments in lieu thereof) incurred in connection with negotiations
or disputes with (i) any Landlord Party (defined in Section 10.1), or (ii) any
leasing agent of Landlord;

(hh) any cost of repairing damage resulting from a Casualty, other than (i) any
insurance deductible (subject to clause (aa) above), and (ii) if such damage is
not covered by Landlord’s insurance (as determined without regard to any
deductible), any portion of such cost that does not exceed the maximum amount of
the insurance deductible for such damage that would not have been excluded from
Expenses under clause (aa) above if such damage had been covered by Landlord’s
insurance; or

(ii) costs to repair, replace, restore or maintain the structural portions of
the Building (as distinguished from the roof membrane, exterior windows and
cladding, and any similar components of the Building that are affixed to the
structure of the Building and designed to protect the structural and other
portions of the Building from the elements), other than costs of repairing
damage resulting from a Casualty (subject to clause (hh) above).

If, during any portion of any Expense Year, the Building is not 100% occupied
(or a service provided by Landlord to Tenant is not provided by Landlord to a
tenant that provides such service itself), variable Expenses for such Expense
Year shall be determined as if the Building had been 100% occupied (and all
services provided by Landlord to Tenant had been provided by Landlord to all
tenants) during such portion of such Expense Year. If a tenant of the Building
reimburses Landlord on a separately measured basis, and not through payment of
operating costs or expenses, for a service that is provided by Landlord to
Tenant without reimbursement outside of Expenses, then, for purposes of the
preceding sentence, such service shall be deemed to be provided to such tenant
by such tenant itself and not by Landlord.

Landlord shall keep its books and records relating to Expenses in accordance
with generally accepted accounting principles, consistently applied.

4.2.3        “Taxes” means all federal, state, county or local governmental or
municipal taxes, fees, charges, assessments, levies, licenses or other
impositions, whether general, special, ordinary or extraordinary, that are
incurred during any Expense Year (without regard to any different fiscal year
used by such governmental or municipal authority) because of or in connection
with the ownership, leasing or operation of the Property. Taxes shall include
(a) real estate taxes; (b) general and special assessments; (c) transit taxes;
(d) leasehold taxes; (e) personal property taxes imposed upon the fixtures,
machinery, equipment, apparatus, systems, appurtenances, furniture and other
personal property used in connection with the Property; (f) any tax on the gross
rent, right to gross rent or other gross income from any portion of the Property
or as against the business of leasing any portion of the Property; and (g) any
assessment, tax, fee, levy or charge imposed by any governmental agency, or by
any non-governmental entity pursuant to any private cost-sharing agreement, in
order to fund the provision or enhancement of any fire-protection, street-,
sidewalk- or road-maintenance, refuse-removal or other service that is (or,
before the enactment of Proposition 13, was) normally provided by governmental
agencies to property owners or occupants without charge (other than through real
property taxes). Any costs and expenses (including reasonable attorneys’ and
consultants’ fees) incurred in attempting to protest, reduce or minimize Taxes
shall be included in Taxes for the year in which they are incurred.
Notwithstanding any contrary provision hereof, Taxes shall be determined without
regard to any “green building” credit and shall exclude (i) all excess profits
taxes, franchise taxes, gift taxes, capital stock taxes, inheritance and
succession taxes, transfer taxes, estate taxes, federal and state income taxes,
and other taxes to the extent such other taxes are (x) applicable to Landlord’s
general or net income (as opposed to rents, receipts or income attributable to
operations at the Property), or (y) measured solely by the square footage, rent,
fees, services, tenant allowances or similar amounts, rights or obligations
described or provided in or under any particular lease, license or similar
agreement or transaction at the Building; (ii) any Expenses, and (iii) any items
required to be paid or reimbursed by Tenant under Section 4.5. Notwithstanding
the foregoing, if Landlord receives a “green building” credit against Taxes for
any Expense Year as a result, in whole or in part, of Landlord’s incurrence of
any amount(s) included in Expenses for any Expense Year(s) (collectively, the
“Tenant-Paid Cost”), then, to the extent such credit is fairly attributable to
the Tenant-Paid Cost, Taxes for such Expense Year shall be reduced by the lesser
of (x) the amount of such credit, or (y) the Tenant-Paid Cost. If any assessment
included in Taxes can be paid by Landlord in installments, such assessment shall
not be included in Taxes in any calendar year in an amount exceeding that which
would be included in Taxes in such calendar year if such assessment were paid in
the maximum number of installments permitted by Law.

 

11



--------------------------------------------------------------------------------

4.3        Allocation.  Landlord, in its reasonable discretion, may equitably
allocate Expenses among office, retail or other portions or occupants of the
Property. If Landlord incurs (a) Taxes for the Property together with another
property, or (b) Expenses for the Property together with another property under
a third-party contract that does not allocate such Expenses between the Property
and such other property, then Landlord shall reasonably and equitably allocate
such shared Taxes or Expenses between the Property and such other property.

4.4        Calculation and Payment of Expenses and Taxes.

 4.4.1        Statement of Actual Expenses and Taxes; Payment by
Tenant.  Landlord shall give to Tenant, after the end of each Expense Year, a
statement (the “Statement”) setting forth the actual Expenses and Taxes for such
Expense Year. If the amount paid by Tenant for such Expense Year pursuant to
Section 4.4.2 is less or more than the sum of Tenant’s Share of the actual
Expenses plus Tenant’s Share of the actual Taxes (as such amounts are set forth
in such Statement), Tenant shall pay Landlord the amount of such underpayment,
or receive a credit in the amount of such overpayment, with or against the Rent
next coming due hereunder at least 30 days after Landlord’s delivery of such
Statement; provided, however, that if this Lease has expired or terminated and
Tenant has vacated the Premises, Tenant shall pay Landlord the amount of such
underpayment, or Landlord shall pay Tenant the amount of such overpayment (less
any Rent due), within 30 days after delivery of such Statement. Landlord shall
use reasonable efforts to deliver the Statement on or before May 31 of the
calendar year immediately following the Expense Year to which it applies. Any
failure of Landlord to timely deliver the Statement for any Expense Year shall
not diminish either party’s rights under this Section 4.

 4.4.2        Statement of Estimated Expenses and Taxes.  Landlord shall give to
Tenant, for each Expense Year, a statement (the “Estimate Statement”) setting
forth Landlord’s reasonable estimates of the Expenses (the “Estimated Expenses”)
and Taxes (the “Estimated Taxes”) for such Expense Year. Upon receiving an
Estimate Statement, Tenant shall pay, with its next installment of Base Rent
coming due at least 30 days after such receipt, an amount equal to the excess of
(a) the amount obtained by multiplying (i) the sum of Tenant’s Share of the
Estimated Expenses plus Tenant’s Share of the Estimated Taxes (as such amounts
are set forth in such Estimate Statement), by (ii) a fraction, the numerator of
which is the number of months that have elapsed in the applicable Expense Year
(including the month of such payment) and the denominator of which is 12, over
(b) any amount previously paid by Tenant for such Expense Year pursuant to this
Section 4.4.2. Until Landlord delivers a new Estimate Statement (which Landlord
may do at any time), Tenant shall pay monthly, with the monthly Base Rent
installments, an amount equal to one-twelfth (1/12) of the sum of Tenant’s Share
of the Estimated Expenses plus Tenant’s Share of the Estimated Taxes, as such
amounts are set forth in the previous Estimate Statement. Any failure of
Landlord to timely deliver any Estimate Statement shall not diminish Landlord’s
rights to receive payments and revise any previous Estimate Statement under this
Section 4. Notwithstanding any contrary provision hereof, Landlord shall not
deliver more than two (2) Estimate Statements for any Expense Year.

 4.4.3        Retroactive Adjustment of Taxes.  Notwithstanding any contrary
provision hereof (but subject to the last sentence of Section 4.2.3), if, after
Landlord’s delivery of any Statement, an increase or decrease in Taxes occurs
for the applicable Expense Year (whether by reason of reassessment, error, or
otherwise), Taxes for such Expense Year shall be retroactively adjusted. If, as
a result of such adjustment, it is determined that Tenant has under- or overpaid
Tenant’s Share of such Taxes, Tenant shall pay Landlord the amount of such
underpayment, or receive a credit in the amount of such overpayment, with or
against the Rent next coming due hereunder at least 30 days after Tenant’s
receipt of notice of such adjustment; provided, however, that if this Lease has
expired or terminated and Tenant has vacated the Premises, Tenant shall pay
Landlord the amount of such underpayment, or Landlord shall pay Tenant the
amount of such overpayment (less any Rent due), within 30 days after such
adjustment is made.

 4.4.4        Tax Appeal.    Landlord shall use commercially reasonable efforts
to file and pursue any appeal of Taxes that Landlord determines in good faith is
required by prudent management practices.

4.5        Charges for Which Tenant Is Directly Responsible.  Notwithstanding
any contrary provision hereof, Tenant shall, promptly upon demand, pay (or if
paid by Landlord, reimburse Landlord for) each of the following to the extent
levied against Landlord or Landlord’s property: (a) any tax based upon or
measured by (i) the cost or value of Tenant’s trade fixtures, equipment,
furniture or other personal property, or (ii) the cost or value of the Leasehold
Improvements (defined in Section 7.1.1) to the extent such cost or value exceeds
that of a Building-standard build-out, as reasonably determined by Landlord;
(b) any rent tax, sales tax, service tax, transfer tax, value added tax, use
tax, business tax, gross income tax, gross receipts tax, or other tax,
assessment, fee, levy or charge measured solely by the square footage, Rent,
services, tenant allowances or similar amounts, rights or obligations described
or provided in or under this Lease; (c) any tax assessed upon the possession,
leasing, operation, management, maintenance, alteration, repair, use or
occupancy by Tenant of any portion of the Property; and (d) any tax assessed on
this transaction or on any document to which Tenant is a party that creates an
interest or estate in the Premises.

 

12



--------------------------------------------------------------------------------

4.6        Books and Records.  Within 180 days after receiving any Statement
(the “Review Notice Period”), Tenant may give Landlord notice (“Review Notice”)
stating that Tenant elects to review Landlord’s calculation of the Expenses
and/or Taxes for the Expense Year to which such Statement applies and
identifying with reasonable specificity the records of Landlord reasonably
relating to such matters that Tenant desires to review. Within a reasonable time
after receiving a timely Review Notice (and, at Landlord’s option, an executed
confidentiality agreement as described below), Landlord shall deliver to Tenant,
or make available for inspection at a location reasonably designated by
Landlord, copies of such records. Within 90 days after such records are made
available to Tenant (the “Objection Period”), Tenant may deliver to Landlord
notice (an “Objection Notice”) stating with reasonable specificity any
objections to the Statement, in which event Landlord and Tenant shall work
together in good faith to resolve Tenant’s objections. Tenant may not deliver
more than one Review Notice or more than one Objection Notice with respect to
any Expense Year. If Tenant fails to give Landlord a Review Notice before the
expiration of the Review Notice Period or fails to give Landlord an Objection
Notice before the expiration of the Objection Period, Tenant shall be deemed to
have approved the Statement. If Tenant retains an agent to review Landlord’s
records, the agent must be with a CPA firm licensed to do business in the State
of California and its fees shall not be contingent, in whole or in part, upon
the outcome of the review. Tenant shall be responsible for all costs of such
review; provided, however, that if the sum of Expenses and Taxes for the Expense
Year in question was overstated by more than 5%, Landlord, within 30 days after
receiving paid invoices therefor from Tenant, shall reimburse Tenant for the
reasonable amounts paid by Tenant to third parties in connection with such
review. The records and any related information obtained from Landlord shall be
treated as confidential, and as applicable only to the Premises, by Tenant, its
auditors, consultants, and any other parties reviewing the same on behalf of
Tenant (collectively, “Tenant’s Auditors”). Before making any records available
for review, Landlord may require Tenant and Tenant’s Auditors to execute a
reasonable confidentiality agreement, in which event Tenant shall cause the same
to be executed and delivered to Landlord within 30 days after receiving it from
Landlord, and if Tenant fails to do so, the Objection Period shall be reduced by
one day for each day by which such execution and delivery follows the expiration
of such 30-day period. Notwithstanding any contrary provision hereof, Tenant may
not examine Landlord’s records or dispute any Statement if any Rent remains
unpaid past its due date. If, for any Expense Year, Landlord and Tenant
determine that the sum of Tenant’s Share of the actual Expenses plus Tenant’s
Share of the actual Taxes is less or more than the amount reported, Tenant shall
receive a credit in the amount of its overpayment against Rent then or next due
hereunder, or pay Landlord the amount of its underpayment with the Rent next due
at least 30 days thereafter; provided, however, that if this Lease has expired
or terminated and Tenant has vacated the Premises, Landlord shall pay Tenant the
amount of its overpayment (less any Rent due), or Tenant shall pay Landlord the
amount of its underpayment, within 30 days after such determination.

 

5

USE; COMPLIANCE WITH LAWS.

5.1        Tenant shall not (a) use the Premises for any purpose other than the
Permitted Use, or (b) do anything in or about the Premises that violates any of
the Rules and Regulations, unreasonably interferes with, injures or annoys other
occupants of the Building, or constitutes a nuisance. Tenant, at its expense
(subject to Exhibit B), shall comply with all Laws relating to (i) the operation
of its business at the Project, (ii) the use, condition, configuration or
occupancy of the Premises, or (iii) the Building systems located in or
exclusively serving the Premises; provided, however, that nothing in this
sentence shall be deemed to require Tenant to make any change to any Common
Area, the Building structure, or any Building system located outside of and not
exclusively serving the Premises. If, in order to comply with any such Law,
Tenant must obtain or deliver any permit, certificate or other document
evidencing such compliance, Tenant shall provide a copy of such document to
Landlord promptly after obtaining or delivering it. If a change to any Common
Area, the Building structure, or any Building system located outside of and not
exclusively serving the Premises becomes required under Law (or if any such
requirement is enforced) as a result of any Tenant-Insured Improvement, the
installation of any trade fixture, or any particular use of the Premises (as
distinguished from general office use), then, subject to Exhibit B, Tenant, upon
demand, shall (x) at Landlord’s option, either make such change at Tenant’s cost
or pay Landlord the cost of making such change, and (y) pay Landlord a
coordination fee equal to 3% of the cost of such change. As used herein, “Law”
means any existing or future law, ordinance, regulation or requirement of any
governmental authority having jurisdiction over the Project or the parties.

5.2        Landlord, at its expense (subject to Section 4), shall cause the Base
Building and the Common Areas to comply with all Laws to the extent that such
compliance is necessary for Tenant to use the Premises for general office use in
a normal and customary manner and for Tenant’s employees and visitors to have
reasonably safe access to and from the Premises; provided, however, that
Landlord shall not be required to cause or pay for such compliance to the extent
that Tenant is required to cause or pay for such compliance under Section 5.1 or
7.3 or any other provision hereof. Notwithstanding the foregoing, Landlord may
contest any alleged violation in good faith, including by applying for and
obtaining a waiver or deferment of compliance, asserting any defense allowed by
Law, and appealing any order or judgment to the extent permitted by Law;
provided, however, that (i) no cost or liability shall be imposed upon Tenant
(unless Landlord agrees to indemnify, defend and hold the Tenant Parties
(defined in Section 10.1) harmless from and against such cost or liability) as a
result of such contest, and (ii) after exhausting any rights to contest or
appeal, Landlord shall perform any work necessary to comply with any final order
or judgment.

 

13



--------------------------------------------------------------------------------

6 SERVICES.

6.1    Standard Services.    Landlord shall provide the following services on
all days (unless otherwise stated below): (a) subject to limitations imposed by
Law, customary heating, ventilation and air conditioning (“HVAC”) in season
during Building HVAC Hours; (b) electricity supplied by the applicable public
utility, stubbed to the Premises; (c) water supplied by the applicable public
utility (i) for use in lavatories and any drinking facilities located in Common
Areas within the Building, and (ii) stubbed to the Building core for use in any
plumbing fixtures located in the Premises; (d) subject to Section 6.4,
janitorial services to the Premises, except on weekends and Holidays;
(e) elevator service (subject to scheduling by Landlord, and payment of
Landlord’s standard usage fee, for any freight service); and (f) access to the
Building for Tenant and its employees, 24 hours per day/7 days per week, subject
to the terms hereof and such security or monitoring systems as Landlord may
reasonably impose, including sign-in procedures and/or presentation of
identification cards.

6.2    Above-Standard Use.    Landlord shall provide HVAC service outside
Building HVAC Hours if Tenant gives Landlord such prior notice and pays Landlord
such hourly cost per zone as Landlord may require. Tenant shall not, without
Landlord’s prior consent, use equipment that may affect the temperature
maintained by the air conditioning system or consume above-Building-standard
amounts of any water furnished for the Premises by Landlord pursuant to
Section 6.1. If Tenant’s consumption of electricity or water exceeds the rate
Landlord reasonably deems to be standard for the Building, Tenant shall pay
Landlord, upon billing, the cost of such excess consumption, including any costs
of installing, operating and maintaining any equipment that is installed in
order to supply or measure such excess electricity or water. For purposes of the
preceding sentence, any consumption of electricity in a computer server room
shall be deemed to exceed the standard rate for the Building. The connected
electrical load of Tenant’s incidental-use equipment shall not exceed the
Building-standard electrical design load, and Tenant’s electrical usage shall
not exceed the capacity of the feeders to the Project or the risers or wiring
installation.

6.3    Interruption.    Subject to Section 11, any failure to furnish, delay in
furnishing, or diminution in the quality or quantity of any service resulting
from any application of Law, failure of equipment, performance of maintenance,
repairs, improvements or alterations, utility interruption, or event of Force
Majeure (each, a “Service Interruption”) shall not render Landlord liable to
Tenant, constitute a constructive eviction, or excuse Tenant from any obligation
hereunder. Notwithstanding the foregoing, if all or a material portion of the
Premises is made untenantable or inaccessible for more than the Applicable
Number (defined below) of consecutive business days after notice from Tenant to
Landlord by a Service Interruption that does not result from a Casualty, a
Taking (defined in Section 13) or an Act of Tenant (defined in Section 10.1),
then, as Tenant’s sole remedy, Monthly Rent shall abate for the period beginning
on the day immediately following such Applicable Number of consecutive business
days and ending on the day such Service Interruption ends, but only in
proportion to the percentage of the rentable square footage of the Premises made
untenantable or inaccessible and not occupied by Tenant. As used in this
Section 6.3, “Applicable Number” means (a) five (5), if Landlord can correct the
Service Interruption through reasonable efforts, or (b) 20, if Landlord cannot
correct the Service Interruption through reasonable efforts. For purposes of
this Section 6.3, a portion of the Premises shall be deemed “untenantable” if
and only if it cannot reasonably be used in a normal manner for the Permitted
Use.

6.4    Janitorial Service to Premises.    At any time during the Term, Tenant,
upon 45 days’ prior notice to Landlord, may elect to provide janitorial service
to the Premises, in which event (a) Landlord shall no longer be required to
provide janitorial service to the Premises as provided in clause (d) of
Section 6.1; and (b) the following provisions of this Section 6.4 shall apply.
Tenant, at its expense, shall provide all trash-disposal, janitorial, cleaning
and pest-control services to the interior of the Premises, on a regular basis,
so that the Premises are kept in a reasonably neat, clean and pest-free
condition. Without limiting the foregoing, trash, garbage and other waste shall
be kept only in sanitary containers installed by Tenant in the Premises, and all
containers and equipment in the Premises for the storage or disposal of such
materials shall be kept in a clean and sanitary condition. All trash, garbage
and other waste collected in the Premises, when removed by Tenant from the
Premises, shall be deposited in containers provided by Landlord for such purpose
in the Common Areas, subject to such reasonable rules and procedures as Landlord
may establish from time to time. Landlord shall have no obligation to provide
trash-disposal, janitorial, cleaning or pest-control services to the interior of
the Premises, and the incremental cost of providing such services to the
interiors of other tenant suites shall be excluded from Expenses.

 

14



--------------------------------------------------------------------------------

7 REPAIRS AND ALTERATIONS.

 

  7.1 Repairs.

7.1.1        Tenant’s Obligations. Subject to Sections 7.1.2.B, 11 and 13,
Tenant, at its expense, shall perform all maintenance and repairs (including
replacements) to the Premises, and keep the Premises in as good condition and
repair as existed when Tenant took possession and as thereafter improved, except
for reasonable wear and tear and repairs that are Landlord’s express
responsibility hereunder. Tenant’s maintenance and repair obligations shall
include (a) all leasehold improvements in the Premises, whenever and by whomever
installed or paid for, including any Tenant Improvements, any Alterations
(defined in Section 7.2), and any leasehold improvements installed pursuant to
any prior lease, but excluding the Base Building (the “Leasehold Improvements”);
(b) all supplemental heating, ventilation and air conditioning units, kitchens
(including hot water heaters, dishwashers, garbage disposals, insta-hot
dispensers, and plumbing) and similar facilities exclusively serving the
Premises, whether located inside or outside of the Premises, and whenever and by
whomever installed or paid for; and (c) all Lines (defined in Section 23) and
trade fixtures. Notwithstanding the foregoing, if a Default or emergency exists
by reason of Tenant’s failure to perform such maintenance or repairs, Landlord
may, at its option, perform such work on Tenant’s behalf, in which case Tenant
shall pay Landlord, upon demand, the cost of such work plus a coordination fee
equal to 5% of such cost.

7.1.2        Landlord’s Obligations.

    A.        Landlord shall perform all maintenance and repairs to (i) the roof
and exterior walls and windows of the Building, (ii) the Base Building, and
(iii) the Common Areas. As used herein, “Base Building” means the structural
portions of the Building, together with all mechanical (including HVAC),
electrical, plumbing and fire/life-safety systems serving the Building in
general, whether located inside or outside of the Premises.

    B.        Notwithstanding Section 7.1.1, Landlord, upon Tenant’s request,
shall perform any necessary repair or replacement of any item described in
clauses (a) or (b) of the second sentence of Section 7.1.1, but only if
(i) Landlord does not have the right to require Tenant to remove such item at
the expiration or earlier termination hereof; and (ii) such repair or
replacement (a) is capital in nature, and (b) is not made necessary by any Act
of Tenant or any Tenant-Insured Improvement. The reasonable cost of any such
repair or replacement shall be included in Expenses; provided, however, that
(i) such cost shall be amortized (including actual or imputed interest thereon)
over the useful life of such repair or replacement, as reasonably determined by
Landlord; and (ii) Tenant’s Share with respect to such cost shall be 100%
(notwithstanding Section 1.6).

    C.        In performing any maintenance or repair under this Section 7.1,
Landlord shall use commercially reasonable efforts to minimize any disruption of
Tenant’s use of the Property.

7.1.3        No Release from Liability. Nothing in this Section 7.1 shall be
deemed to release any Landlord Party (defined in Section 10.1) or any Tenant
Party from liability for any negligence, willful misconduct or breach of this
Lease.

7.2        Alterations.    Tenant may not make any improvement, alteration,
addition or change to the Premises or to any mechanical, plumbing or HVAC
facility or other system serving the Premises (an “Alteration”) without
Landlord’s prior consent, which consent shall be requested by Tenant not less
than 30 days before commencement of work and shall not be unreasonably withheld
by Landlord. Notwithstanding the foregoing, provided that Landlord receives 10
business days’ prior notice, Landlord’s prior consent shall not be required for
any Alteration that (i) is reasonably estimated to cost less than $50,000.00;
(ii) is not visible from outside the Premises; and (iii) does not affect any
system or structural component of the Building. For any Alteration, (a) Tenant,
before beginning work, shall deliver to Landlord, and obtain Landlord’s approval
of, plans and specifications; (b) Landlord, in its discretion, may require
Tenant to obtain security for performance satisfactory to Landlord (unless the
project is reasonably estimated to cost less than $250,000.00); (c) Tenant shall
deliver to Landlord “as built” drawings (in CAD format, if requested by
Landlord), completion affidavits, full and final lien waivers, and all
governmental approvals; and (d) Tenant shall pay Landlord upon demand
(i) Landlord’s reasonable out-of-pocket expenses incurred in reviewing the work,
and (ii) a coordination fee equal to 3% of the cost of the work; provided,
however, that this clause (d) shall not apply to any Tenant Improvements.

7.3        Tenant Work.    Before beginning any repair or Alteration or any work
affecting Lines (“Tenant Work”), other than any Tenant Work consisting of a
repair that does not affect vertical Lines and is reasonably estimated to cost
less than $50,000.00, Tenant shall deliver to Landlord, and obtain Landlord’s
approval of, (a) names of contractors, subcontractors, mechanics, laborers and
materialmen; (b) evidence of contractors’ and subcontractors’ insurance; and
(c) any required governmental permits. Without limiting clause (c) of the
preceding sentence, if any governmental permit is required for the performance
of any Tenant Work, Tenant shall provide Landlord with a copy of such
governmental permit within 30 days after beginning such Tenant Work. Tenant
shall perform all Tenant Work (i) in a good and workmanlike manner using
materials of a quality reasonably approved by Landlord; (ii) in compliance with
any approved plans and specifications, all Laws, the National Electric Code, and
Landlord’s reasonable construction rules and regulations; and (iii) in a manner
that does not impair the Base Building. If, as a result of any Tenant Work,
Landlord becomes required under Law to perform any inspection, give any notice,
or cause such Tenant Work to be performed in any particular manner, Tenant shall
comply with such requirement and promptly provide Landlord with reasonable
documentation of

 

15



--------------------------------------------------------------------------------

such compliance. Landlord’s approval of Tenant’s plans and specifications shall
not relieve Tenant from any obligation under this Section 7.3. In performing any
Tenant Work, Tenant shall not use contractors, services, labor, materials or
equipment that, in Landlord’s reasonable judgment, would disturb labor harmony
with any workforce or trades engaged in performing other work, labor or services
at the Project.

8        LANDLORD’S PROPERTY.    All Leasehold Improvements shall become
Landlord’s property upon installation and without compensation to Tenant.
Notwithstanding the foregoing, if any Tenant-Insured Improvements (other than
any supplemental HVAC unit, which shall be governed by Section 25.5) are not, in
Landlord’s reasonable judgment, Building-standard, then before the expiration or
earlier termination hereof, Tenant shall, at Landlord’s election, either (a) at
Tenant’s expense, and except as otherwise notified by Landlord, remove such
Tenant-Insured Improvements (other than the Excluded Items (defined below)),
repair any resulting damage to the Premises or Building, and restore the
affected portion of the Premises to its configuration and condition existing
before the installation of such Tenant-Insured Improvements (or, at Landlord’s
election, to a Building-standard tenant-improved configuration and condition as
reasonably determined by Landlord, but only to the extent that the cost of such
restoration does not exceed the reasonably estimated cost of restoring the
affected portion of the Premises to its configuration and condition existing
before the installation of such Tenant-Insured Improvements), or (b) pay
Landlord an amount equal to the estimated cost of such work, as reasonably
determined by Landlord. If Tenant fails to timely perform any work required
under clause (a) of the preceding sentence, Landlord may perform such work at
Tenant’s expense. If, when it requests Landlord’s approval of any Tenant
Improvements or Alterations, Tenant specifically requests that Landlord identify
any such Tenant Improvements or Alterations that, in Landlord’s judgment, are
not Building-standard, Landlord shall do so when it provides such approval. As
used herein, “Excluded Items” means the Tenant Improvements shown or described
with reasonable specificity on the Approved Space Plan. Nothing herein shall be
deemed to (a) transfer to Landlord ownership of any of Tenant’s trade fixtures,
furniture, equipment or other personal property installed in the Premises
(“Tenant’s Property”), or (b) prohibit Tenant from removing Tenant’s Property
from the Premises, provided that Tenant, at its expense, repairs all damage
caused by the installation or removal of such Tenant’s Property.

9        LIENS.    Tenant shall keep the Project free from any lien arising out
of any work performed, material furnished or obligation incurred by or on behalf
of Tenant. Tenant shall remove (by payment, bonding or otherwise) any such lien
within 10 business days after notice from Landlord, and if Tenant fails to do
so, Landlord, without limiting its remedies, may pay the amount necessary to
cause such removal, whether or not such lien is valid. The amount so paid,
together with reasonable attorneys’ fees and expenses, shall be reimbursed by
Tenant upon demand.

 

10 INDEMNIFICATION; INSURANCE.

10.1    Waiver and Indemnification.    Tenant waives all claims against
Landlord, its Security Holders (defined in Section 17), Landlord’s managing
agent(s), their (direct or indirect) owners, and the beneficiaries, trustees,
officers, directors, employees and agents of each of the foregoing (including
Landlord, the “Landlord Parties”) for (i) any damage to property (or resulting
from the loss of use thereof), except to the extent such damage is caused by any
negligence, willful misconduct or breach of this Lease of or by any Landlord
Party, or (ii) any failure to prevent or control any criminal or otherwise
wrongful conduct by any third party or to apprehend any third party who has
engaged in such conduct. Tenant shall indemnify, defend, protect, and hold the
Landlord Parties harmless from any obligation, loss, claim, action, liability,
penalty, damage, cost or expense (including reasonable attorneys’ and
consultants’ fees and expenses) (each, a “Claim”) that is imposed or asserted by
any third party and arises from (a) any cause in, on or about the Premises
resulting from Tenant’s use of the Property, or (b) any negligence, willful
misconduct or breach of this Lease of or by, Tenant, any party claiming by,
through or under Tenant, their (direct or indirect) owners, or any of their
respective beneficiaries, trustees, officers, directors, employees, agents,
contractors, licensees or invitees (each, an “Act of Tenant”), except to the
extent such Claim arises from any negligence, willful misconduct or breach of
this Lease of or by any Landlord Party or any contractor of Landlord. Landlord
shall indemnify, defend, protect, and hold Tenant, its (direct or indirect)
owners, and their respective beneficiaries, trustees, officers, directors,
employees and agents (including Tenant, the “Tenant Parties”) harmless from any
Claim that is imposed or asserted by any third party and arises from any
negligence, willful misconduct or breach of this Lease of or by any Landlord
Party, except to the extent such Claim arises from any Act of Tenant.

10.2    Tenant’s Insurance.    Tenant shall maintain the following coverages in
the following amounts:

10.2.1    Commercial General Liability Insurance covering claims of bodily
injury, personal injury and property damage arising out of Tenant’s operations
at the Property and contractual liabilities hereunder, including coverage
formerly known as broad form, on an occurrence basis, with combined primary and
excess/umbrella limits of $4,000,000 each occurrence and $5,000,000 annual
aggregate.

 

16



--------------------------------------------------------------------------------

10.2.2    Property Insurance covering (i) all office furniture, trade fixtures,
office equipment, free-standing cabinet work, movable partitions, merchandise
and all other items of Tenant’s tangible personal property located in or serving
the Premises, and (ii) any Leasehold Improvements installed by or for the
benefit of Tenant pursuant to this Lease (“Tenant-Insured Improvements”). Such
insurance shall be written on a special cause of loss form for physical loss or
damage, for the full replacement cost value (subject to reasonable deductible
amounts) new without deduction for depreciation of the covered items and in
amounts that meet any co-insurance clauses of the policies of insurance, and
shall include coverage for damage or other loss caused by fire or other peril,
including vandalism and malicious mischief, theft, water damage of any type,
including sprinkler leakage, bursting or stoppage of pipes, and explosion, and
providing business interruption or extra expense coverage for a period of one
year.

10.2.3    Workers’ Compensation statutory limits and Employers’ Liability limits
of $1,000,000.

10.3    Form of Policies.    The minimum limits of insurance required to be
carried by Tenant hereunder shall not limit Tenant’s liability under or in
connection with this Lease. Such insurance shall be issued by an insurance
company that has an A.M. Best rating of not less than A-VIII. Tenant’s
Commercial General Liability Insurance shall (a) name the Landlord Parties and
any Security Holder (defined in Section 17.1) (collectively, the “Additional
Insured Parties”) as additional insureds; and (b) be primary insurance as to all
claims thereunder and provide that any insurance carried by Landlord is excess
and non-contributing with Tenant’s insurance. Landlord shall be designated as a
loss payee with respect to Tenant’s Property Insurance on any Tenant-Insured
Improvements. Tenant shall deliver to Landlord, on or before the Commencement
Date and at least 15 days before the expiration dates thereof, certificates from
Tenant’s insurance company on the forms currently designated “ACORD 25”
(Certificate of Liability Insurance) and “ACORD 28” (Evidence of Commercial
Property Insurance) or the equivalent. Attached to the ACORD 25 (or equivalent)
there shall be an endorsement (or an excerpt from the policy) naming the
Additional Insured Parties as additional insureds, and attached to the ACORD 28
(or equivalent) there shall be an endorsement (or an excerpt from the policy)
designating Landlord as a loss payee with respect to Tenant’s Property Insurance
on any Tenant-Insured Improvements, and each such endorsement (or policy
excerpt) shall be binding on Tenant’s insurance company.

10.4    Subrogation.    Notwithstanding any contrary provision hereof (but
subject any obligation of Tenant under Section 11 to assign or pay insurance
proceeds or other amounts in order to fund restoration of Tenant-Insured
Improvements), each party waives, and shall cause its insurance carrier to
waive, any right of recovery against the other party, any of its (direct or
indirect) owners, or any of their respective beneficiaries, trustees, officers,
directors, employees or agents for any loss of or damage to property which loss
or damage is (or, if the insurance required hereunder had been carried, would
have been) covered by the waiving party’s property insurance, without regard to
any negligence of any party so released. For purposes of this Section 10.4 only,
(a) any deductible with respect to a party’s insurance shall be deemed covered
by, and recoverable by such party under, valid and collectable policies of
insurance, and (b) any contractor retained by Landlord to install, maintain or
monitor a fire or security alarm for the Building shall be deemed an agent of
Landlord.

10.5    [Intentionally Omitted.]

10.6    Landlord’s Insurance.    Landlord shall maintain the following
insurance, together with such other insurance coverage as Landlord, in its
reasonable judgment, may elect to maintain, the premiums of which shall be
included in Expenses: (a) Commercial General Liability insurance applicable to
the Property, Building and Common Areas providing, on an occurrence basis, a
minimum combined single limit of at least $4,000,000.00; (b) Special Cause of
Loss Insurance on the Building (including all Leasehold Improvements other than
Tenant-Insured Improvements) at its full replacement cost value as reasonably
estimated by Landlord; (c) Worker’s Compensation insurance to the extent
required by Law; and (d) Employers Liability Coverage to the extent required by
Law.

11    CASUALTY DAMAGE.    With reasonable promptness after discovering any
damage to the Premises (other than trade fixtures), or to any Common Area or
Building system necessary for access to or tenantability of the Premises,
resulting from any fire or other casualty (a “Casualty”), Landlord shall notify
Tenant of Landlord’s reasonable estimate of the time required to substantially
complete repair of such damage (the “Landlord Repairs”). If, according to such
estimate, the Landlord Repairs cannot be substantially completed within 270 days
after the date of the Casualty, either party may terminate this Lease upon 60
days’ notice to the other party delivered within 15 business days after
Landlord’s delivery of such estimate. Within 90 days after discovering any
damage to the Project resulting from any Casualty, Landlord may, whether or not
the Premises are affected, terminate this Lease by notifying Tenant if (i) any
Security Holder terminates any ground lease or requires that any insurance
proceeds be used to pay any mortgage debt; (ii) the cost of the Landlord Repairs
(other than with respect to Tenant-Insured Improvements) is not (and, if
Landlord carried the insurance required under Section 10.6, would not be) fully
covered by proceeds of Landlord’s insurance policies plus an amount equal to 2%
of the full replacement cost of the Property; (iii) Landlord is not legally
permitted to rebuild the Property in substantially the same configuration
structurally and architecturally; or (iv) the damage occurs during the last 12
months of the Term and Landlord estimates that the Landlord Repairs cannot be
substantially

 

17



--------------------------------------------------------------------------------

completed within the period of time beginning on the date of the Casualty and
having a duration equal to 33% of the balance of the Term remaining on such date
(provided, however, that Landlord may not terminate this Lease pursuant to this
clause (iv) if (x) Tenant, within 10 business days after receiving Landlord’s
termination notice, validly exercises an option to extend the Term through a
date occurring more than 12 months after the date of the Casualty, and (y) by
operation of such exercise, such extension is binding upon both parties without
any further voluntary agreement by either party). If this Lease is not
terminated pursuant to this Section 11, Landlord shall promptly and diligently
perform the Landlord Repairs, subject to reasonable delays for insurance
adjustment and other events of Force Majeure. The Landlord Repairs shall restore
the Premises (other than trade fixtures) and any Common Area or Building system
necessary for access to or tenantability of the Premises to substantially the
same condition that existed when the Casualty occurred, except for (a) any
modifications required by Law, and (b) any modifications to the Common Areas
that are reasonably deemed desirable by Landlord, are consistent with the
character of the Project, and do not materially increase Tenant’s obligations
hereunder or materially reduce Tenant’s rights hereunder (whether by materially
impairing access to or tenantability of the Premises, or otherwise).
Notwithstanding Section 10.4, Tenant shall assign to Landlord (or its designee)
all insurance proceeds payable to Tenant under Tenant’s insurance required under
Section 10.2 with respect to any Tenant-Insured Improvements, and if the
estimated or actual cost of restoring any Tenant-Insured Improvements exceeds
the insurance proceeds received by Landlord from Tenant’s insurance carrier,
Tenant shall pay such excess to Landlord within 15 days after Landlord’s demand.
No Casualty and no restoration performed as required hereunder shall render
Landlord liable to Tenant, constitute a constructive eviction, or excuse Tenant
from any obligation hereunder; provided, however, that if the Premises (other
than trade fixtures) or any Common Area or Building system necessary for access
to or tenantability of the Premises is damaged by a Casualty, then, during any
time that, as a result of such damage, any portion of the Premises is
inaccessible or untenantable and is not occupied by Tenant, Monthly Rent shall
be abated in proportion to the rentable square footage of such portion of the
Premises. If Landlord does not substantially complete the Landlord Repairs by
the Outside Restoration Date (defined below), Tenant may terminate this Lease by
notifying Landlord within 15 days after the Outside Restoration Date and before
the substantial completion of the Landlord Repairs. As used herein, “Outside
Restoration Date” means the date occurring 45 days after the later of (a) the
expiration of the time set forth in Landlord’s estimate described in the first
sentence of this Section 11, or (b) the date occurring 270 days after the date
of the Casualty; provided, however, that the Outside Restoration Date shall be
extended to the extent of (i) any delay caused by the insurance adjustment
process; (ii) any other delay caused by events of Force Majeure (not to exceed
60 days), and (iii) any delay caused by Tenant or any party claiming by, through
or under Tenant. Notwithstanding the foregoing, if Landlord reasonably
determines that it will be unable to substantially complete the Landlord Repairs
by the Outside Restoration Date, Landlord may cease its performance of the
Landlord Repairs and provide Tenant with notice (the “Restoration Date Extension
Notice”) stating such inability and identifying the date on which Landlord
reasonably believes such substantial completion will occur, in which event
Tenant may terminate this Lease by notifying Landlord within 10 business days
after receiving the Restoration Date Extension Notice. If Tenant does not
terminate this Lease within such 10-business-day period, the Outside Restoration
Date shall be automatically amended to be the date identified in the Restoration
Date Extension Notice. For purposes of this Section 11, (i) a portion of the
Premises shall be deemed “tenantable” if and only if it can reasonably be used
in a normal manner for the Permitted Use; and (ii) the Parking Facility shall be
deemed necessary for access to the Premises. In addition, if Casualty damage to
the Parking Facility renders unreserved parking spaces in the Parking Facility
unusable by Tenant and, as a result, the remaining useable unreserved parking
spaces in the Parking Facility and any reasonable replacement parking spaces
provided by Landlord (for purposes of this Section 11, collectively, the
“Continuing Unreserved Spaces”) are oversubscribed, then, for purposes of this
Section 11, a percentage of the rentable square footage of the Premises shall be
deemed to be rendered inaccessible by such Casualty damage, which percentage
shall be deemed to be equal to a fraction, the numerator of which is the excess
of the number of subscribed unreserved parking spaces over the number of
Continuing Unreserved Spaces, and the denominator of which is the number of
subscribed unreserved parking spaces.

12    NONWAIVER.    No provision hereof shall be deemed waived by either party
unless it is waived by such party expressly and in writing, and no waiver of any
breach of any provision hereof shall be deemed a waiver of any subsequent breach
of such provision or any other provision hereof. Landlord’s acceptance of Rent
shall not be deemed a waiver of any preceding breach of any provision hereof,
other than Tenant’s failure to pay the particular Rent so accepted, regardless
of Landlord’s knowledge of such preceding breach at the time of such acceptance.
No acceptance of payment of an amount less than the Rent due hereunder shall be
deemed a waiver of Landlord’s right to receive the full amount of Rent due,
whether or not any endorsement or statement accompanying such payment purports
to effect an accord and satisfaction. No receipt of monies by Landlord from
Tenant after the giving of any notice, the commencement of any suit, the
issuance of any final judgment, or the termination hereof shall affect such
notice, suit or judgment, or reinstate or extend the Term or Tenant’s right of
possession hereunder.

 

18



--------------------------------------------------------------------------------

13    CONDEMNATION.    If any material part of the Building or Project is taken
for any public or quasi-public use by power of eminent domain or by private
purchase in lieu thereof (a “Taking”) for more than 180 consecutive days,
Landlord may terminate this Lease. If more than 25% of the rentable square
footage of the Premises is Taken, or access to the Premises is substantially
impaired as a result of a Taking, for more than 180 consecutive days, Tenant may
terminate this Lease. Any such termination shall be effective as of the date
possession must be surrendered to the authority, and the terminating party shall
provide termination notice to the other party within 45 days after receiving
written notice of such surrender date. Except as provided above in this
Section 13, neither party may terminate this Lease as a result of a Taking.
Tenant shall not assert, and hereby assigns to Landlord, any claim it may have
for compensation because of any Taking; provided, however, that Tenant, at its
expense, may file a separate claim for (or, if such a separate claim is not
available, participate in Landlord’s claim for) (a) any Taking of Tenant’s
personal property or any fixtures that Tenant is entitled to remove upon the
expiration hereof, (b) moving expenses, (c) any loss of Tenant’s good will
(excluding any “bonus value” of this Lease), and (d) subject to Section 1 of
Exhibit F, the unamortized portion of the lesser of (i) any amount paid by
Tenant, without reimbursement by Landlord, for the construction of any
then-existing Tenant-Insured Improvements that were taken in such Taking, or
(ii) the amount obtained by multiplying (A) the value of such Tenant-Insured
Improvements, as determined in accordance with applicable Law, by (B) a
fraction, the numerator of which is such amount paid by Tenant, without
reimbursement by Landlord, for the construction of such Tenant-Insured
Improvements, and the denominator of which is the total cost of construction of
such Tenant-Insured Improvements. For purposes of the preceding sentence, the
amortization of any Tenant-Insured Improvements shall be computed over the
period commencing upon the substantial completion of such Tenant-Insured
Improvements and expiring at the end of the initial Term (or, if such
Tenant-Insured Improvements are installed during an extension Term, at the end
of such extension Term). If this Lease is terminated pursuant to this
Section 13, all Rent shall be apportioned as of the date of such termination. If
a Taking occurs and this Lease is not so terminated, Monthly Rent shall be
abated for the period of such Taking in proportion to the percentage of the
rentable square footage of the Premises, if any, that is subject to, or rendered
inaccessible by, such Taking, and upon request of either party, the parties
shall execute a written agreement prepared by Landlord memorializing such
adjustments. If a Taking of a portion of the Parking Facility renders unreserved
parking spaces in the Parking Facility unusable by Tenant and, as a result, the
remaining useable reserved parking spaces in the Parking Facility and any
reasonable replacement parking spaces provided by Landlord (for purposes of this
Section 13, collectively, the “Continuing Unreserved Spaces”) are
oversubscribed, then (i) for purposes of this Section 13, a percentage of the
rentable square footage of the Premises shall be deemed to be rendered
inaccessible by such Taking, which percentage shall be deemed to be equal to a
fraction, the numerator of which is the excess of the number of subscribed
unreserved parking spaces over the number of Continuing Unreserved Spaces, and
the denominator of which is the number of subscribed unreserved parking spaces;
and (ii) if the Continuing Unreserved Spaces are oversubscribed by a number
exceeding 20% of the number of unreserved parking spaces that Tenant is entitled
to use hereunder, then, for purposes of this Section 13, such Taking shall be
deemed to substantially impair access to the Premises. If only a part of the
Premises or the Property is subject to a Taking and this Lease is not
terminated, Landlord, at its expense (but only to the extent of proceeds
received by Landlord for such restoration on account of such Taking), with
reasonable diligence, shall restore the remaining portion of the Premises and
Property as nearly as practicable to the configuration and condition existing
immediately before the Taking.

 

14 ASSIGNMENT AND SUBLETTING.

14.1    Transfers.    Tenant shall not, without Landlord’s prior consent,
assign, mortgage, pledge, hypothecate, encumber, permit any lien to attach to,
or otherwise transfer this Lease or any interest hereunder, permit any
assignment or other transfer hereof or any interest hereunder by operation of
law, enter into any sublease or license agreement, otherwise permit the
occupancy or use of any part of the Premises by any persons other than Tenant
and its employees and contractors, or permit a Change of Control (defined in
Section 14.6) to occur (each, a “Transfer”). If Tenant desires Landlord’s
consent to any Transfer, Tenant shall provide Landlord with (i) notice of the
terms of the proposed Transfer, including its proposed effective date (the
“Contemplated Effective Date”), a description of the portion of the Premises to
be transferred (the “Contemplated Transfer Space”), a calculation of the
Transfer Premium (defined in Section 14.3), and a copy of all existing executed
and/or proposed documentation pertaining to the proposed Transfer reasonably
necessary for Landlord to evaluate the likely impact of the proposed Transfer
upon this Lease and the Property, and (ii) current financial statements of the
proposed transferee (or, in the case of a Change of Control, of the proposed new
controlling party(ies)) certified by an officer or owner thereof and any other
information reasonably required by Landlord in order to evaluate the proposed
Transfer (collectively, the “Transfer Notice”). Within 15 business days after
receiving the Transfer Notice, Landlord shall notify Tenant of (a) its consent
to the proposed Transfer, (b) its refusal to consent to the proposed Transfer,
or (c) its exercise of its rights under Section 14.4. Any Transfer that requires
Landlord’s prior consent and is made without Landlord’s prior consent shall, at
Landlord’s option, be void and shall, at Landlord’s option, constitute a
Default. Tenant shall pay Landlord a fee of $1,500.00 for Landlord’s review of
any proposed Transfer, whether or not Landlord consents to it.

 

19



--------------------------------------------------------------------------------

14.2    Landlord’s Consent.    Subject to Section 14.4, Landlord shall not
unreasonably withhold its consent to any proposed Transfer. Without limiting
other reasonable grounds for withholding consent, it shall be deemed reasonable
for Landlord to withhold its consent to a proposed Transfer if:

14.2.1    The proposed transferee is not a party of reasonable financial
strength in light of the responsibilities to be undertaken in connection with
the Transfer on the date the Transfer Notice is received; or

14.2.2    The proposed transferee has a character or reputation or is engaged in
a business that is not consistent with the quality of the Building or the
Project; or

14.2.3    The proposed transferee is a governmental entity or a nonprofit
organization.

Notwithstanding any contrary provision hereof, (a) if Landlord consents to any
Transfer pursuant to this Section 14.2 but Tenant does not enter into such
Transfer within six (6) months thereafter, such consent shall no longer apply
and such Transfer shall not be permitted unless Tenant again obtains Landlord’s
consent thereto pursuant and subject to the terms of this Section 14; and (b) if
Landlord unreasonably withholds its consent under this Section 14.2, Tenant
waives any resulting right to terminate this Lease.

14.3    Transfer Premium.    Upon a Transfer (other than a Change of Control or
a Permitted Transfer), Tenant shall pay Landlord an amount equal to 50% of any
Transfer Premium (defined below). As used herein, “Transfer Premium” means
(a) in the case of an assignment, any consideration (including payment for
Leasehold Improvements) paid by the assignee for such assignment, less any
reasonable and customary expenses directly incurred by Tenant on account of such
assignment, including brokerage fees, legal fees, and Landlord’s review fee, and
(b) in the case of a sublease, license or other occupancy agreement, for each
month of the term of such agreement, the amount by which all rent and other
consideration paid by the transferee to Tenant pursuant to such agreement (less
all reasonable and customary expenses directly incurred by Tenant on account of
such agreement, including brokerage fees, legal fees, construction costs and
Landlord’s review fee) exceeds the Monthly Rent payable by Tenant hereunder with
respect to the Contemplated Transfer Space. Payment of Landlord’s share of the
Transfer Premium shall be made (x) in the case of an assignment, within 10 days
after Tenant receives the consideration described above, and (y) in the case of
a sublease, license or other occupancy agreement, for each month of the term of
such agreement, within five (5) business days after Tenant receives the rent and
other consideration described above.

14.4    Landlord’s Right to Recapture.    Notwithstanding any contrary provision
hereof, except in the case of a Permitted Transfer (defined in Section 14.8), a
Change of Control, a sublease (including any expansion rights) of less than 75%
of the rentable square footage of the then existing Premises, or a sublease for
less than 85% of the balance of the Term remaining on the Contemplated Effective
Date (excluding any unexercised extension options), Landlord, by notifying
Tenant within 15 business days after receiving the Transfer Notice, may
terminate this Lease with respect to the Contemplated Transfer Space as of the
Contemplated Effective Date. If the Contemplated Transfer Space is less than the
entire Premises, then Base Rent, Tenant’s Share, and the number of parking
spaces to which Tenant is entitled under Section 1.9 shall be deemed adjusted on
the basis of the percentage of the rentable square footage of the portion of the
Premises retained by Tenant. Upon request of either party, the parties shall
execute a written agreement prepared by Landlord memorializing such termination.

14.5    Effect of Consent.    If Landlord consents to a Transfer, (i) such
consent shall not be deemed a consent to any further Transfer, (ii) Tenant shall
deliver to Landlord, promptly after execution, an executed copy of all
documentation effecting the Transfer, and (iii) Tenant shall deliver to
Landlord, upon Landlord’s request, a complete statement, certified by an
independent CPA or Tenant’s chief financial officer, setting forth in reasonable
detail the computation of any Transfer Premium. In the case of an assignment,
the assignee shall assume in writing, for Landlord’s benefit, all of Tenant’s
obligations hereunder. No Transfer, with or without Landlord’s consent, shall
relieve Tenant or any guarantor hereof from any liability hereunder.
Notwithstanding any contrary provision hereof, Tenant, with or without
Landlord’s consent, shall not enter into, or permit any party claiming by,
through or under Tenant to enter into, any sublease, license or other occupancy
agreement that provides for payment based in whole or in part on the net income
or profit of the subtenant, licensee or other occupant thereunder.

14.6    Change of Control.    As used herein, “Change of Control” means (a) if
Tenant is a closely held professional service firm, the withdrawal or change
(whether voluntary, involuntary or by operation of law) of more than 50% of its
equity owners within a 12-month period; and (b) in all other cases, any
transaction(s) resulting in the acquisition of a Controlling Interest (defined
below) in Tenant by one or more parties that neither owned, nor are Affiliates
(defined below) of one or more parties that owned, a Controlling Interest in
Tenant immediately before such transaction(s). As used herein, “Controlling
Interest” means control over an entity, other than control arising from the
ownership of voting securities listed on a recognized securities exchange
owners. As used herein, “control” means the direct or indirect power to direct
the ordinary management and policies of an entity, whether through the ownership
of voting securities, by contract or otherwise. As used herein, “Affiliate”
means, with respect to any party, a person or entity that controls, is under
common control with, or is controlled by such party. (Landlord

 

20



--------------------------------------------------------------------------------

acknowledges that, by operation of the definitions of “Transfer,” “Change of
Control” and “Controlling Interest,” no stock of Tenant listed on a recognized
securities exchange shall be deemed a Controlling Interest, and, therefore, no
issuance of Tenant’s stock in an offering or sale on a recognized securities
exchange shall be deemed a Change of Control or a Transfer.)

14.7    Effect of Default.    If Tenant is in Default, Landlord is irrevocably
authorized, on behalf of Tenant, to direct any transferee under any sublease,
license or other occupancy agreement to make all payments under such agreement
directly to Landlord (which Landlord shall apply towards Tenant’s obligations
hereunder) until such Default is cured. Such transferee shall rely upon any
representation by Landlord that Tenant is in Default, whether or not confirmed
by Tenant.

14.8    Permitted Transfers.    Notwithstanding any contrary provision hereof,
if Tenant is not in Default, Tenant may, without Landlord’s consent pursuant to
Section 14.1, permit a Change of Control to occur or assign this Lease to (a) an
Affiliate of Tenant (other than pursuant to a merger or consolidation), (b) a
successor to Tenant by merger or consolidation, or (c) a purchaser of this Lease
and all or substantially all of Tenant’s assets (a “Permitted Transfer”),
provided that (i) within 10 business days after the Transfer, Tenant notifies
Landlord of the Transfer and delivers to Landlord any documents or information
reasonably requested by Landlord evidencing that the Transfer satisfies the
requirements of this Section 14.8; (ii) in the case of an assignment pursuant to
clause (a) or (c) above, the assignee executes and delivers to Landlord, within
10 business days after the assignment, a commercially reasonable instrument
pursuant to which the assignee assumes, for Landlord’s benefit, all of Tenant’s
obligations hereunder; (iii) in the case of an assignment pursuant to clause
(b) above, (A) the successor entity has a net worth (as determined in accordance
with GAAP, but excluding intellectual property and any other intangible assets
(“Net Worth”)) immediately after the Transfer that is not less than Tenant’s Net
Worth immediately before the Transfer, and (B) if Tenant is a closely held
professional service firm, at least 50% of its equity owners existing 12 months
before the Transfer are also equity owners of the successor entity; (iv) except
in the case of a Change of Control, the transferee is qualified to conduct
business in the State of California; (v) in the case of a Change of Control,
(A) Tenant is not a closely held professional service firm, and (B) Tenant’s Net
Worth immediately after the Change of Control is not less than its Net Worth
immediately before the Change of Control; and (vi) the Transfer is made for a
good faith operating business purpose and not in order to evade the requirements
of this Section 14.

15    SURRENDER.    Upon the expiration or earlier termination hereof, and
subject to Sections 8 and 11 and this Section 15, Tenant shall surrender
possession of the Premises to Landlord in as good condition and repair as
existed when Tenant took possession and as thereafter improved, except for
reasonable wear and tear and repairs that are Landlord’s express responsibility
hereunder. Before such expiration or termination, Tenant, without expense to
Landlord, shall (a) remove from the Premises all debris and rubbish and all
furniture, equipment, trade fixtures, Tenant Lines, free-standing cabinet work,
movable partitions and other articles of personal property that are owned or
placed in the Premises by Tenant or any party claiming by, through or under
Tenant (except for any Lines not required to be removed under Section 23), and
(b) repair all damage to the Premises and Building resulting from such removal.
If Tenant fails to timely perform such removal and repair, Landlord may do so at
Tenant’s expense (including storage costs). If Tenant fails to remove such
property from the Premises, or from storage, within 30 days after notice from
Landlord, Landlord, at its option and in accordance with applicable Law, may
cause all or any part of such property to be deemed abandoned.

16    HOLDOVER.    If Tenant fails to surrender the Premises upon the expiration
or earlier termination hereof, Tenant’s tenancy shall be subject to the terms
and conditions hereof; provided, however, that such tenancy shall be a tenancy
at sufferance only, for the entire Premises, and Tenant shall pay Monthly Rent
(on a per-diem basis) at a rate equal to 150% of the Monthly Rent applicable
during the last calendar month of the Term. Nothing in this Section 16 shall
limit Landlord’s rights or remedies or be deemed a consent to any holdover. If
Landlord is unable to deliver possession of the Premises to a new tenant or to
perform improvements for a new tenant as a result of Tenant’s holdover, Tenant
shall be liable for all resulting damages, including lost profits, incurred by
Landlord.

 

17

SUBORDINATION; ESTOPPEL CERTIFICATES.

17.1    This Lease shall be subject and subordinate to all existing and future
ground or underlying leases, mortgages, trust deeds and other encumbrances
against the Building or Project, all renewals, extensions, modifications,
consolidations and replacements thereof (each, a “Security Agreement”), and all
advances made upon the security of such mortgages or trust deeds, unless in each
case the holder of such Security Agreement (each, a “Security Holder”) requires
in writing that this Lease be superior thereto. Upon any termination or
foreclosure (or any delivery of a deed in lieu of foreclosure) of any Security
Agreement, Tenant, upon request, shall attorn, without deduction or set-off, to
the Security Holder or purchaser at foreclosure or any successor thereto and
shall recognize such party as the lessor hereunder provided that such party
agrees not to disturb Tenant’s occupancy so long as Tenant timely pays the Rent
and otherwise performs its obligations hereunder. Within 10 business days after
Landlord’s request, Tenant shall execute such further instruments as Landlord
may reasonably deem necessary to evidence the subordination or superiority of
this Lease to any Security Agreement. Tenant waives any

 

21



--------------------------------------------------------------------------------

right it may have under Law to terminate or otherwise adversely affect this
Lease or Tenant’s obligations hereunder upon a foreclosure. Within 10 business
days after Landlord’s request, Tenant shall execute and deliver to Landlord a
commercially reasonable estoppel certificate in favor of such parties as
Landlord may reasonably designate, including current and prospective Security
Holders and prospective purchasers.

17.2    Notwithstanding Section 17.1, Tenant’s agreement to subordinate this
Lease to a future Security Agreement shall not be effective unless Landlord has
provided Tenant with a commercially reasonable non-disturbance agreement from
the Security Holder.

17.3    The parties acknowledge that before entering into this Lease Landlord
has provided to Tenant the standard form of SNDA used by Landlord’s existing
Security Holder (“Existing Security Holder”). Promptly upon receiving Tenant’s
written comments to such form of SNDA, Landlord shall forward the same to
Existing Security Holder and provide Tenant with the contact information for
Existing Security Holder’s attorney. Tenant shall promptly reimburse Landlord
for (or, upon Landlord’s request, promptly pay directly to Existing Security
Holder or its attorney, as the case may be) all attorney’s fees and costs (as
distinguished from any fixed administrative or review fee payable to Existing
Security Holder) that Landlord becomes required to pay to Existing Security
Holder in connection with any negotiation, preparation, execution or delivery of
such SNDA, but only to the extent that such fees and costs exceed $1,000.00.

18    ENTRY BY LANDLORD.  At all reasonable times and upon 48 hours’ notice to
Tenant, or in an emergency, Landlord may enter the Premises to (i) inspect the
Premises; (ii) show the Premises to prospective purchasers, current or
prospective Security Holders or insurers, or, during the last nine (9) months of
the Term (or while an uncured Default exists), prospective tenants; (iii) post
notices of non-responsibility; (iv) perform maintenance, repairs or alterations,
or (v) perform inspections pursuant to Section 26. At any time and without
notice to Tenant (except as may be required by Law), Landlord may enter the
Premises to perform required services. If reasonably necessary, Landlord may
temporarily close any portion of the Premises to perform maintenance, repairs or
alterations. In an emergency, Landlord may use any means it deems proper to open
doors to and in the Premises. Except in an emergency, Landlord shall use
reasonable efforts to minimize interference with Tenant’s use of the Premises.
Except in an emergency, Landlord shall comply with any reasonable security
procedures of Tenant, such as procedures requiring provision of the name of any
person entering the Premises, accompaniment by a Tenant employee, and/or the
wearing of a badge, but excluding any background check. No entry into or closure
of any portion of the Premises pursuant to this Section 18 shall render Landlord
liable to Tenant, constitute a constructive eviction, or excuse Tenant from any
obligation hereunder.

19    DEFAULTS; REMEDIES.

19.1    Events of Default.  The occurrence of any of the following shall
constitute a “Default”:

19.1.1  Any failure by Tenant to pay any Rent when due unless such failure is
cured within five (5) business days after notice from Landlord of such failure;
or

19.1.2  Except where a specific time period is otherwise set forth for Tenant’s
cure herein (in which event Tenant’s failure to cure within such time period
shall be a Default), and except as otherwise provided in this Section 19.1, any
breach by Tenant of any other provision hereof where such breach continues for
30 days after receipt of notice from Landlord of such failure; provided that if
such breach cannot reasonably be cured within such 30-day period but can
reasonably be cured through Tenant’s efforts, Tenant shall not be in Default as
a result of such breach if Tenant diligently commences such cure within such
period and thereafter diligently pursues such cure to completion; or

19.1.3  Abandonment of the Premises by Tenant, together with a manifestation by
Tenant of intent not to pay Rent when due; or

19.1.4  Any breach by Tenant of Sections 17, 18, 25.3(c) or 25.3(d) where such
breach continues for more than five (5) business days after notice from
Landlord; or

19.1.5  [Intentionally Omitted].

If (a) Tenant, by repeating substantially the same act or omission, breaches a
particular provision hereof (other than a provision requiring payment of Rent),
and Landlord notifies Tenant of such breach, on three (3) separate occasions
during any 12-month period; (b) such breaches are materially likely to annoy or
otherwise harm any tenants, prospective tenants, occupants of adjacent property,
or other third parties; and (c) such breaches are collectively material, then
Tenant’s subsequent breach of such provision by commission of substantially the
same act or omission shall be, at Landlord’s option, an incurable Default. To
the extent the notices given hereunder satisfy the requirements of applicable
Law (including California Code of Civil Procedure § 1162), Landlord shall not be
required to give any additional notice in order to be entitled to commence an
unlawful detainer proceeding.

 

22



--------------------------------------------------------------------------------

19.2  Remedies Upon Default. Upon any Default, Landlord shall have, in addition
to any other remedies available to Landlord at law or in equity (which shall be
cumulative and nonexclusive), the option to pursue any one or more of the
following remedies (which shall be cumulative and nonexclusive) without any
notice or demand:

19.2.1  Landlord may terminate this Lease, in which event Tenant shall
immediately surrender the Premises to Landlord, and if Tenant fails to do so,
Landlord may, as permitted by Law, and without prejudice to any other remedy it
may have for possession or arrearages in Rent, enter upon and take possession of
the Premises and expel or remove Tenant and any other person who may be
occupying the Premises or any part thereof, without being liable for prosecution
or any claim or damages therefor; and Landlord may recover from Tenant the
following:

(a)    The worth at the time of award of the unpaid Rent which has been earned
at the time of such termination; plus

(b)    The worth at the time of award of the amount by which the unpaid Rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(c)    The worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds the amount of such Rent
loss that Tenant proves could have been reasonably avoided; plus

(d)    Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations hereunder or
which in the ordinary course of things would be likely to result therefrom; plus

(e)    At Landlord’s option, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by Law.

As used in Sections 19.2.1(a) and (b), the “worth at the time of award” shall be
computed by allowing interest at a rate per annum equal to the lesser of (i) the
annual “Bank Prime Loan” rate cited in the Federal Reserve Statistical Release
Publication G.13(415), published on the first Tuesday of each calendar month (or
such other comparable index as Landlord shall reasonably designate if such rate
ceases to be published) plus two (2) percentage points, or (ii) the highest rate
permitted by Law. As used in Section 19.2.1(c), the “worth at the time of award”
shall be computed by discounting such amount at the discount rate of the Federal
Reserve Bank of San Francisco at the time of award plus 1%.

19.2.2  Landlord shall have the remedy described in California Civil Code §
1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover Rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies hereunder, including the right to recover all
Rent as it becomes due.

19.2.3  Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, or any Law or other
provision hereof), without prior demand or notice except as required by
applicable Law, to seek any declaratory, injunctive or other equitable relief,
and specifically enforce this Lease, or restrain or enjoin a violation or breach
of any provision hereof.

19.3  Efforts to Relet.  Unless Landlord provides Tenant with express notice to
the contrary, no re-entry, repossession, repair, maintenance, change,
alteration, addition, reletting, appointment of a receiver or other action or
omission by Landlord shall (a) be construed as an election by Landlord to
terminate this Lease or Tenant’s right to possession, or to accept a surrender
of the Premises, or (b) operate to release Tenant from any of its obligations
hereunder. Tenant waives, for Tenant and for all those claiming by, through or
under Tenant, California Civil Code § 3275 and California Code of Civil
Procedure §§ 1174(c) and 1179 and any existing or future rights to redeem or
reinstate, by order or judgment of any court or by any legal process or writ,
this Lease or Tenant’s right of occupancy of the Premises after any termination
hereof.

19.4  Landlord Default.

19.4.1  Landlord shall not be in default hereunder unless it breaches a
provision hereof and such breach continues for 30 days after notice from Tenant;
provided that if such breach cannot reasonably be cured within such 30-day
period but can reasonably be cured through Landlord’s efforts, Landlord shall
not be in default as a result of such breach if Landlord diligently commences
such cure within such period and thereafter diligently pursues such cure to
completion. Upon any such default by Landlord, Tenant shall have all remedies
available to it at law or in equity, except as otherwise provided herein.

 

23



--------------------------------------------------------------------------------

19.4.2  If Landlord becomes in default hereunder (as provided in Section 19.4.1)
as a result of a failure to perform any of its obligations under Sections 2.1.4,
5.2, 6.1, 6.2, 7.1 or 11 hereof or Section 3.3.2 of Exhibit B, and if such
default materially impairs the conduct of Tenant’s business in the Premises,
then Tenant may provide Landlord with a notice (in addition to the notice
required under Section 19.4.1 in order for Landlord to become in default of such
obligation) stating that if Landlord does not perform such obligation then
Tenant will exercise its right to do so under this Section 19.4.2, and if
Landlord does not begin performing such obligation within 10 business days after
such notice and thereafter diligently pursue such performance until completion,
Tenant may perform such obligation; provided, however, that if Tenant performs
any such obligation of Landlord requiring the performance of repairs, demolition
or construction, then (a) Tenant shall do so (i) in a good and workmanlike
manner using materials of the same (or better) quality as those being repaired
or replaced, (ii) in compliance with all Laws, and (iii) in a manner that does
not impair the Base Building; (b) if, as a result of such work, Landlord becomes
required under Law to perform any inspection, give any notice, or cause such
Tenant Work to be performed in any particular manner, Tenant shall comply with
such requirement and promptly provide Landlord with reasonable documentation of
such compliance; (c) Tenant shall promptly provide Landlord with copies of any
governmental permits required to perform the work; and (d) to the extent
Landlord is responsible hereunder for the maintenance or repair of any item
repaired or installed by Tenant, Tenant shall promptly make available to
Landlord the benefit of any warranties received in connection therewith. If
Tenant performs any such obligation of Landlord in accordance with this
Section 19.4.2, then (a) Landlord shall reimburse Tenant, within 10 business
days after receiving demand therefor and reasonable documentation thereof, the
reasonable out-of-pocket costs incurred by Tenant in so performing such
obligation; and (b) if Landlord fails to provide such reimbursement within such
10-business-day period, Tenant, after 30 days’ notice to Landlord, may withhold
the amount Landlord failed to reimburse as required hereunder from the next due
installment(s) of Rent until Tenant is fully reimbursed; provided, however, that
Tenant may not make such deduction from Rent if, before Tenant makes such
deduction, Landlord notifies Tenant that Landlord denies that Tenant is entitled
to such reimbursement. If Landlord fails to provide such reimbursement when
required pursuant to a Final Determination (defined below) in favor of Tenant,
Tenant may deduct the amount of such reimbursement from the next due
installment(s) of Rent until Tenant is fully reimbursed for such amount. As used
herein, “Final Determination” means (a) any final, non-appealable order of a
court of competent jurisdiction, or (b) any binding award granted in any
arbitration proceeding in which Landlord and Tenant have agreed in writing to
participate.

19.4.3  Before exercising any remedies for a default by Landlord, Tenant shall
give notice and a reasonable time to cure to any Security Holder of which Tenant
has been notified.

20    LANDLORD EXCULPATION.  Notwithstanding any contrary provision hereof,
(a) the liability of the Landlord Parties to Tenant shall be limited to an
amount equal to Landlord’s interest in the Property; (b) Tenant shall look
solely to Landlord’s interest in the Property for the recovery of any judgment
or award against any Landlord Party; and (c) no Landlord Party shall be liable
for any loss of profits, loss of rents or other revenues, loss of business
opportunity, loss of goodwill or loss of use, or for any form of special or
consequential damage. For purposes of this Section 20, “Landlord’s interest in
the Property” shall include rents paid by tenants, insurance proceeds,
condemnation proceeds, and proceeds from the sale or financing of the Property;
provided, however, that nothing in this Section 20 shall be deemed to give
Tenant any right that is not otherwise available at Law to recover any such
amount from any Landlord Party (other than Landlord) or any other third party
after it has been distributed or paid to such party.

21    SECURITY DEPOSIT.  Concurrently with its execution and delivery hereof,
Tenant shall deposit with Landlord the Security Deposit, if any, as security for
Tenant’s performance of its obligations hereunder. If Tenant breaches any
provision hereof and either (i) such breach continues beyond any applicable
notice and cure period, or (ii) this Lease expires or terminates, Landlord may,
at its option, without notice to Tenant, apply all or part of the Security
Deposit to cure such breach and compensate Landlord for any loss or damage
caused by such breach. If Landlord so applies any portion of the Security
Deposit, Tenant, within five (5) business days after demand therefor, shall
restore the Security Deposit to its original amount. The Security Deposit is not
an advance payment of Rent or measure of damages. Any unapplied portion of the
Security Deposit shall be returned to Tenant within 30 days after the latest to
occur of (a) the expiration of the Term, (b) Tenant’s surrender of the Premises
as required hereunder, or (c) Landlord’s cure of any existing breach by Tenant
of any provision hereof. Landlord shall not be required to keep the Security
Deposit separate from its other accounts.

22    [Intentionally Omitted.]

 

24



--------------------------------------------------------------------------------

23    COMMUNICATIONS AND COMPUTER LINES.  All Lines installed by or for the
benefit of Tenant pursuant to this Lease (“Tenant Lines”) shall be (a) installed
in accordance with Section 7; and (b) clearly marked with adhesive plastic
labels (or plastic tags attached to such Lines with wire) to show Tenant’s name,
suite number, and the purpose of such Lines at their termination points.
Landlord may designate specific contractors for work relating to vertical Lines.
Sufficient spare cables and space for additional cables shall be maintained for
other occupants, as reasonably determined by Landlord. Unless otherwise notified
by Landlord, Tenant, at its expense and before the expiration or earlier
termination hereof, shall remove all Lines and repair any resulting damage. As
used herein, “Lines” means all communications or computer wires and cables
serving the Premises, whenever and by whomever installed or paid for, including
any such wires or cables installed pursuant to any prior lease. Notwithstanding
any contrary provision hereof, Tenant shall not be required to remove any Lines,
other than Tenant Lines, at the expiration or earlier termination hereof.

24    PARKING.  Tenant may park in the Building’s parking facilities (the
“Parking Facility”), in common with other tenants of the Building, upon the
following terms and conditions. Tenant shall not use more than the number of
unreserved and/or reserved parking spaces set forth in Section 1.9. Landlord
shall not oversubscribe the Parking Facility, but Landlord shall not be liable
to Tenant, nor shall this Lease be affected, if any parking is impaired by (or
any parking charges are imposed as a result of) any Law. Tenant shall comply
with all reasonable, non-discriminatory rules and regulations established by
Landlord from time to time for the orderly operation and use of the Parking
Facility, including any sticker or other identification system and the
prohibition of vehicle repair and maintenance activities in the Parking
Facility. Landlord may, in its discretion, allocate and assign parking passes
among Tenant and the other tenants in the Building. Tenant’s use of the Parking
Facility shall be at Tenant’s sole risk, and Landlord shall have no liability
for any personal injury or damage to or theft of any vehicles or other property
occurring in the Parking Facility or otherwise in connection with any use of the
Parking Facility by Tenant or its employees or invitees. Landlord may alter the
size, configuration, design, layout or any other aspect of the Parking Facility,
and, in connection therewith, temporarily deny or restrict access to the Parking
Facility, in each case without abatement of Rent or liability to Tenant.
Landlord may delegate its responsibilities hereunder to a parking operator, in
which case (i) such parking operator shall have all the rights of control
reserved herein by Landlord, (ii) Tenant shall enter into a parking agreement
with such parking operator, and (iii) Landlord shall have no liability for
claims arising through acts or omissions of such parking operator except to the
extent caused by Landlord’s negligence, willful misconduct or breach of this
Lease. Tenant’s parking rights under this Section 24 are solely for the benefit
of Tenant’s employees and invitees and such rights may not be transferred
without Landlord’s prior consent, except pursuant to a Transfer permitted under
Section 14.

25    MISCELLANEOUS.

25.1    Notices.  No notice, demand, statement, designation, request, consent,
approval, election or other communication given hereunder (“Notice”) shall be
binding upon either party unless (a) it is in writing; (b) it is (i) sent by
certified or registered mail, postage prepaid, return receipt requested,
(ii) delivered by a nationally recognized courier service, or (iii) delivered
personally; and (c) it is sent or delivered to the address set forth in
Section 1.10 or 1.11, as applicable, or to such other place (other than a P.O.
box) as the recipient may from time to time designate in a Notice to the other
party. Any Notice shall be deemed received on the earlier of the date of actual
delivery or the date on which delivery is refused, or, if Tenant is the
recipient and has vacated its notice address without providing a new notice
address, three (3) days after the date the Notice is deposited in the U.S. mail
or with a courier service as described above.

25.2    Force Majeure.  If either party is prevented from performing any
obligation hereunder by any strike, act of God, war, terrorist act, shortage of
(despite reasonable efforts to obtain) labor or materials, governmental action,
civil commotion or other cause beyond such party’s reasonable control (“Force
Majeure”), such obligation shall be excused during (and any time period for the
performance of such obligation shall be extended by) the period of such
prevention; provided, however, that this Section 25.2 shall not (a) permit
Tenant to hold over in the Premises after the expiration or earlier termination
hereof, or (b) excuse (or extend any time period for the performance of) (i) any
obligation to remit money or deliver credit enhancement, (ii) any obligation
under Section 10 or 25.3, or (iii) any of Tenant’s obligations whose breach
would interfere with another occupant’s use, occupancy or enjoyment of its
premises or the Project or result in any liability on the part of any Landlord
Party.

25.3    Representations and Covenants.  Each party (“Representing Party”)
represents, warrants and covenants to the other that (a) Representing Party is,
and at all times during the Term will remain, duly organized, validly existing
and in good standing under the Laws of the state of its formation and qualified
to do business in the state of California; (b) neither Representing Party’s
execution of nor its performance under this Lease will cause Representing Party
to be in violation of any agreement or Law; (c) Representing Party (and, if
Representing Party is Tenant, any guarantor hereof) has not, and at no time
during the Term will have, (i) made a general assignment for the benefit of
creditors, (ii) filed a voluntary petition in bankruptcy, (iii) suffered (A) the
filing by creditors of an involuntary petition in bankruptcy that is not
dismissed within 30 days, (B) the appointment of a receiver to take possession
of all or substantially all of its assets, or (C) the attachment or other
judicial seizure of all or substantially all of its assets, (iv) admitted in
writing its inability to pay its debts as they come due, or (v) made an offer of

 

25



--------------------------------------------------------------------------------

settlement, extension or composition to its creditors generally; and (d) no
party that (other than through the passive ownership of interests traded on a
recognized securities exchange) constitutes, owns, controls, or is owned or
controlled by Representing Party (or if Representing Party is Tenant, by any
guarantor hereof or any subtenant of Tenant) is, or at any time during the Term
will be, (i) in violation of any Laws relating to terrorism or money laundering,
or (ii) among the parties identified on any list compiled pursuant to Executive
Order 13224 for the purpose of identifying suspected terrorists or on the most
current list published by the U.S. Treasury Department Office of Foreign Assets
Control at its official website, http://www.treas.gov/ofac/tllsdn.pdf or any
replacement website or other replacement official publication of such list.

25.4    Signs.  Landlord shall include Tenant’s name in any tenant directory
located in the lobby on the first floor of the Building. If any part of the
Premises is located on a multi-tenant floor, Landlord, at Tenant’s cost, shall
provide identifying suite signage for Tenant comparable to that provided by
Landlord on similar floors in the Building. Subject to Sections 4 and 5 of
Exhibit F, Tenant may not install (a) any signs outside the Premises, or
(b) without Landlord’s prior consent in its sole and absolute discretion, any
signs, window coverings, blinds or similar items that are visible from outside
the Premises.

25.5    Supplemental HVAC.  If any supplemental HVAC unit (a “Unit”) serves the
Premises, then (a) Tenant shall pay the costs of all electricity consumed in the
Unit’s operation, together with the cost of installing a meter to measure such
consumption; (b) Tenant, at its expense, shall (i) operate and maintain the Unit
in compliance with all applicable Laws and such reasonable rules and procedures
as Landlord may impose; (ii) keep the Unit in as good working order and
condition as existed upon installation (or, if later, when Tenant took
possession of the Premises), subject to normal wear and tear and damage
resulting from Casualty; (iii) maintain in effect, with a contractor reasonably
approved by Landlord, a contract for the maintenance and repair of the Unit,
which contract shall require the contractor, at least once every three
(3) months, to inspect the Unit and provide to Tenant a report of any defective
conditions, together with any recommendations for maintenance, repair or
parts-replacement; (iv) follow all reasonable recommendations of such
contractor; and (v) promptly provide to Landlord a copy of such contract and
each report issued thereunder; (c) the Unit shall become Landlord’s property
upon installation and without compensation to Tenant; provided, however, that
upon Landlord’s request at the expiration or earlier termination hereof, Tenant,
at its expense, shall remove the Unit and repair any resulting damage (and if
Tenant fails to timely perform such work, Landlord may do so at Tenant’s
expense); (d) the Unit shall be deemed (i) a Leasehold Improvement (except for
purposes of Section 8), and (ii) for purposes of Section 11, part of the
Premises; (e) if the Unit exists on the date of mutual execution and delivery
hereof, Tenant accepts the Unit in its “as is” condition, without representation
or warranty as to quality, condition, fitness for use or any other matter;
(f) [Intentionally Omitted]; and (g) if any portion of the Unit is located on
the roof, then (i) Tenant’s access to the roof shall be subject to such
reasonable rules and procedures as Landlord may impose; (ii) Tenant shall
maintain the affected portion of the roof in a clean and orderly condition and
shall not interfere with use of the roof by Landlord or any other tenants or
licensees; and (iii) Landlord may relocate the Unit and/or temporarily interrupt
its operation, without liability to Tenant, as reasonably necessary to maintain
and repair the roof or otherwise operate the Building.

25.6    Attorneys’ Fees.  In any action or proceeding between the parties,
including any appellate or alternative dispute resolution proceeding, the
prevailing party may recover from the other party all of its costs and expenses
in connection therewith, including reasonable attorneys’ fees and costs. Each
party shall pay all reasonable attorneys’ fees and other fees and costs that the
other party incurs in enforcing this Lease or otherwise protecting its rights
hereunder in any bankruptcy case, assignment for the benefit of creditors, or
other insolvency, liquidation or reorganization proceeding involving such party
or this Lease.

25.7    Brokers.  Tenant represents to Landlord that it has dealt only with
Tenant’s Broker as its broker in connection with this Lease. Tenant shall
indemnify, defend, and hold Landlord harmless from all claims of any brokers,
other than Tenant’s Broker, claiming to have represented Tenant in connection
with this Lease. Landlord shall indemnify, defend and hold Tenant harmless from
all claims of any brokers, including Landlord’s Broker, claiming to have
represented Landlord in connection with this Lease. Tenant acknowledges that any
Affiliate of Landlord that is involved in the negotiation of this Lease is
representing only Landlord, and that any assistance rendered by any agent or
employee of such Affiliate in connection with this Lease or any subsequent
amendment or other document related hereto has been or will be rendered as an
accommodation to Tenant solely in furtherance of consummating the transaction on
behalf of Landlord, and not as agent for Tenant.

25.8    Governing Law; WAIVER OF TRIAL BY JURY.  This Lease shall be construed
and enforced in accordance with the Laws of the State of California. THE PARTIES
WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY
LITIGATION ARISING OUT OF OR RELATING TO THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM
FOR INJURY OR DAMAGE OR ANY EMERGENCY OR STATUTORY REMEDY.

 

26



--------------------------------------------------------------------------------

25.9    Waiver of Statutory Provisions.  Each party waives California Civil Code
§§ 1932(2), 1933(4) and 1945. Tenant waives (a) any rights under (i) California
Civil Code §§ 1932(1), 1941, 1942, 1950.7 or any similar Law, or (ii) California
Code of Civil Procedure §§ 1263.260 or 1265.130; and (b) any right to terminate
this Lease under California Civil Code § 1995.310.

25.10    Interpretation.  As used herein, the capitalized term “Section” refers
to a section hereof unless otherwise specifically provided herein. As used in
this Lease, the terms “herein,” “hereof,” “hereto” and “hereunder” refer to this
Lease and the term “include” and its derivatives are not limiting. Any reference
herein to “any part” or “any portion” of the Premises, the Property or any other
property shall be construed to refer to all or any part of such property.
Wherever this Lease prohibits either party from engaging in any particular
conduct, this Lease shall be deemed also to require such party to cause each of
its employees and agents (and, in the case of Tenant, each of its licensees,
invitees and subtenants, and any other party claiming by, through or under
Tenant) to refrain from engaging in such conduct. Wherever this Lease requires
Landlord to provide a customary service or to act in a reasonable manner
(whether in incurring an expense, establishing a rule or regulation, providing
an approval or consent, or performing any other act), this Lease shall be deemed
also to provide that whether such service is customary or such conduct is
reasonable shall be determined by reference to the practices of owners of
buildings (“Comparable Buildings”) that (i) are comparable to the Building in
size, age, class, quality and location, and (ii) at Landlord’s option, have
been, or are being prepared to be, certified under the U.S. Green Building
Council’s Leadership in Energy and Environmental Design (LEED) rating system or
a similar rating system. Each party waives the benefit of any rule that a
written agreement shall be construed against the drafting party. If any
provision of this Lease requires an approval, consent, selection or judgment by
either Landlord or Tenant, then, unless another standard (such as “good faith,”
“sole and absolute discretion,” or a particular response time) is expressly set
forth, such approval, consent, selection or judgment shall not be unreasonably
withheld, conditioned or delayed.

25.11    Entire Agreement.  This Lease sets forth the entire agreement between
the parties relating to the subject matter hereof and supersedes any previous
agreements (none of which shall be used to interpret this Lease). Tenant
acknowledges that in entering into this Lease it has not relied upon any
representation, warranty or statement, whether oral or written, not expressly
set forth herein. This Lease can be modified only by a written agreement signed
by both parties.

25.12    Other.  Landlord, at its option, may cure any Default, without waiving
any right or remedy or releasing Tenant from any obligation, in which event
Tenant shall pay Landlord, upon demand, the reasonable cost of such cure. If any
provision hereof is void or unenforceable, no other provision shall be affected.
Submission of this instrument for examination or signature by Tenant does not
constitute an option or offer to lease, and this instrument is not binding until
it has been executed and delivered by both parties. If Tenant is comprised of
two or more parties, their obligations shall be joint and several. Time is of
the essence with respect to the performance of every provision hereof in which
time of performance is a factor. So long as no Default exists, Tenant shall have
peaceful and quiet possession of the Premises against any party claiming by,
through or under Landlord, subject to the terms hereof. Landlord may transfer
its interest herein, in which event (a) to the extent that the transferee has
agreed in writing to assume Landlord’s obligations arising hereunder after the
date of such transfer (including the return of any Security Deposit),
(i) Landlord shall be released from such obligations, and (ii) Tenant shall look
solely to the transferee for the performance of such obligations, and (b) Tenant
shall attorn to the transferee. If Tenant (or any party claiming by, through or
under Tenant) pays directly to the provider for any energy consumed at the
Property, Tenant, promptly upon request, shall deliver to Landlord (or, at
Landlord’s option, execute and deliver to Landlord an instrument enabling
Landlord to obtain from such provider) any data about such consumption that
Landlord, in its reasonable judgment, is required to disclose to a prospective
buyer, tenant or Security Holder under California Public Resources Code §
25402.10 or any similar Law. Landlord reserves all rights not expressly granted
to Tenant hereunder, including the right to make alterations to the Project
provided that such alterations do not materially increase Tenant’s obligations
hereunder or materially reduce Tenant’s rights hereunder (whether by materially
preventing Tenant from exercising its rights under Section 24 or otherwise
accessing the Premises, or otherwise). No rights to any view or to light or air
over any property are granted to Tenant hereunder. The expiration or earlier
termination hereof shall not relieve either party of any obligation that accrued
before, or continues to accrue after, such expiration or termination. This Lease
may be executed in counterparts.

26     HAZARDOUS MATERIALS AND MOLD.

26.1    Hazardous Materials.

26.1.1    Definitions.  As used herein, the following terms shall have the
following meanings:

(a)    “Hazardous Materials”  means any material now or hereafter defined or
regulated by any Law or governmental authority as radioactive, toxic, hazardous,
or waste, or a chemical known to the state of California to cause cancer or
reproductive toxicity, including (1) petroleum and any of its constituents or
byproducts, (2) radioactive materials, (3) asbestos in any form or condition,
and (4)

 

27



--------------------------------------------------------------------------------

materials regulated by any of the following, as amended from time to time, and
any rules promulgated thereunder: the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, 42 U.S.C. §§9601 et seq.; the Resource
Conservation and Recovery Act, 42 U.S.C. §§6901, et seq.; the Toxic Substances
Control Act, 15 U.S.C. §§2601, et seq.; the Clean Water Act, 33 U.S.C. §§1251 et
seq.; the Clean Air Act, 42 U.S.C. §§7401 et seq.; The California Health and
Safety Code; The California Water Code; The California Labor Code; The
California Public Resources Code; and The California Fish and Game Code.)

(b)    Tenant shall be deemed to “Use” a quantity of Hazardous Material if
Tenant, any of its (direct or indirect) owners, any of their respective
beneficiaries, trustees, officers, directors, employees or agents (including
Tenant, each, a “Tenant Party”) or any contractor of Tenant brings upon,
produces, treats, stores, handles, discharges, disposes of, or otherwise uses
such quantity of such Hazardous Material in or about the Premises or Project.

(c)    “Disclosure Certificate” means a Hazardous Materials Disclosure
Certificate substantially in the format of Exhibit H.

26.1.2    Use of Hazardous Materials.  Tenant shall not Use any quantity of any
Hazardous Material (other than quantities and types of office and janitorial
supplies typically associated with general office use) unless (a) such Use is
described in the most recent Disclosure Certificate provided by Tenant to
Landlord, and (b) Landlord has approved such Use (which approval may be withheld
or conditioned in Landlord’s sole and absolute discretion unless such Use
complies with applicable Laws and, when combined with all other Uses of
Hazardous Materials permitted hereunder, does not, in Landlord’s reasonable
judgment, result in a total and material hazard to the Premises, the Project, or
persons located thereon that materially exceeds the hazard posed by the Use of
the Hazardous Materials described in the initial Disclosure Certificate attached
as Exhibit H, in which case such approval shall not be unreasonably withheld or
conditioned). Landlord shall provide Tenant with notice approving or
disapproving of any proposed Use of any quantity of any Hazardous Material
within 10 business days after receiving a Disclosure Certificate describing such
proposed Use (provided that Tenant does not submit a new Disclosure Certificate
to Landlord more frequently than twice per calendar year). If the Disclosure
Certificate attached as Exhibit H (which is hereby provided by Tenant to
Landlord) describes one or more specific Use(s) of one or more specific
quantities of one or more specific Hazardous Materials, Landlord hereby approves
such Use(s) for purposes of this Section 26.1.2.

26.1.3    Compliance with Law; Indemnification.  Without limiting its
obligations, Tenant, at its expense, shall (a) cause any Use of Hazardous
Materials by Tenant to comply with Law, including by obtaining and complying
with all governmental permits necessary for such compliance; and (b) indemnify,
defend and hold the Landlord Parties harmless from and against any Claim that is
imposed or asserted by any third party and arises from any such Use in violation
of Law or otherwise in breach of this Lease.

26.1.4    Inspection.  Subject to Section 18, Landlord, at its option, may, at
any time (but not more than once in any calendar year unless Landlord has
Reasonable Cause (defined below)), after reasonable notice to Tenant, enter the
Premises and perform such inspections, tests and investigations as may be
reasonably necessary to determine whether Tenant is in compliance with the
provisions of this Section 26.1 (a “Compliance Inspection”). For purposes
hereof, Landlord shall be deemed to have “Reasonable Cause” for a Compliance
Inspection if and only if (x) Landlord has reasonable cause to believe that
Tenant has breached any provision of this Section 26.1, or (y) such Compliance
Inspection is required by any Security Holder or governmental agency. The
reasonable cost of any Compliance Inspection permitted under this Section 26.1.4
shall be reimbursed by Tenant to Landlord promptly upon demand, but only if such
Compliance Inspection reveals material noncompliance by Tenant with the
requirements of this Section 26.1.

26.1.5    Landlord Notification.  Tenant shall promptly provide Landlord with
complete copies of all documents, correspondence and other written materials
submitted or received by or on behalf of Tenant relating to any actual or
potential release, discharge, spill, investigation, compliance, cleanup or
abatement of Hazardous Materials at or about the Premises (or, if such event
results from the act of a Tenant Party, at or about the Project) or any actual
or potential cause of action, claim or legal proceeding relating thereto. Tenant
shall use commercially reasonable efforts, within 24 hours after acquiring
actual knowledge of any unauthorized release, spill or discharge of Hazardous
Materials in, on, or about the Premises (or, if such event results from the act
of a Tenant Party, in, on or about the Project), to provide notice to Landlord
fully describing such event. Without limiting the foregoing, Tenant, within
twenty-four (24) hours of receiving any warning, notice of violation, permit
suspension or similar disciplinary measure relating to Tenant’s actual or
alleged failure to comply with any Law or permit relating to Hazardous
Materials, shall provide notice to Landlord of the same.

26.1.6    Remedial Work.  If any investigation or monitoring of site conditions
or any cleanup, containment, restoration, removal or remediation of Hazardous
Materials at or about the Premises or Project (collectively, “Remedial Work”) is
Required by Law (defined below) as a result of any Use of

 

28



--------------------------------------------------------------------------------

Hazardous Materials by any Tenant Party or any contractor of Tenant, then
Tenant, at Landlord’s option, shall either perform such Remedial Work at
Tenant’s cost or pay Landlord, within thirty (30) days after demand, the
reasonable cost of performing such Remedial Work. All Remedial Work performed by
Tenant shall be performed in compliance with applicable Laws, by contractors
approved by Landlord (which approval shall not be unreasonably withheld,
conditioned or delayed), under the supervision of a consulting engineer approved
by Landlord, and otherwise in accordance with Section 7.3. Tenant shall
reimburse Landlord, within thirty (30) days after demand, Landlord’s reasonable
out-of-pocket attorneys’ and experts’ fees and costs incurred in connection with
monitoring or reviewing any Remedial Work. For purposes of this Section 26, a
given type, manner or degree of investigation, monitoring, clean-up,
containment, restoration, removal or remediation of Hazardous Materials at or
about the Premises or the Project shall be deemed “Required by Law” if such
type, manner or degree of such work is required by Law for any commercial use of
the Premises or the Project that is otherwise permitted by Law.

26.2    Mold.  Because mold spores are present essentially everywhere and mold
can grow in almost any moist location, Tenant acknowledges the necessity of
adopting and enforcing reasonable housekeeping practices, ventilation and
vigilant moisture control within the Premises (particularly in kitchen areas,
janitorial closets, bathrooms, in and around water fountains and other plumbing
facilities and fixtures, break rooms, in and around outside walls, and in and
around HVAC systems and associated drains) for the prevention of mold (such
measures, “Mold Prevention Practices”). Without limiting its obligations,
Tenant, at its expense, shall keep and maintain the Premises in good order and
condition in accordance with the Mold Prevention Practices and acknowledges that
the control of moisture, and prevention of mold within the Premises, are
integral to its obligations under this Lease. Without limiting the foregoing,
Tenant, at its expense, shall promptly notify Landlord if it observes, suspects
or has reason to believe that any of the following exists or has occurred at the
Premises: (a) mold or any other condition that reasonably can be expected to
cause or result from mold or fungus, including observed or suspected instances
of water damage, condensation, seepage, leaks or any other water penetration
(from any source, internal or external), mold growth or mildew, in each case to
a material extent (each, a “Mold Condition”), or (b) repeated complaints of
respiratory ailments or eye irritation by Tenant’s employees or any other
occupants of the Premises, or any notice from a governmental agency of
complaints regarding the indoor air quality at the Premises (each, a “Mold
Event”). If Landlord has reason to suspect that any Mold Condition exists or any
Mold Event has occurred at the Premises, Landlord, subject to Section 18, may
perform an inspection to determine whether such suspicion is correct.

26.3    Surrender.  At the expiration or earlier termination hereof, Tenant,
without limiting its obligations, shall surrender the Premises to Landlord free
of (a) any Hazardous Materials placed in, about or near the Premises by any
Tenant Party or any contractor of Tenant, to the extent Required By Law, and
(b) any Mold Condition to the extent caused or exacerbated by any negligence,
willful misconduct, or breach of this Lease of or by any Tenant Party or any
contractor of Tenant.

[SIGNATURES ARE ON THE FOLLOWING PAGE]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

LANDLORD:

CA-THE CONCOURSE LIMITED PARTNERSHIP,

a Delaware limited partnership

By:       EOP Owner GP L.L.C.,  

a Delaware limited liability company,

its general partner

 

By:   /s/ John C. Moe   Name:   John C. Moe   Title:   Market Managing Director
 

 

TENANT:  

INVENSENSE, INC.,

a Delaware corporation

  By:   /s/ Alan F. Krock   Name:   Alan F. Krock   Title:   VP, CFO  

 

30